PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/274,971
Filing Date: 12 May 2014
Appellant(s): BES et al.



__________________
David L. Vanik
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 12, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 5, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
As a preliminary matter, the examiner respectfully notes that Appeal Brief essentially has three main arguments:
(1)	regarding the 35 U.S.C. § 112(a) written description rejection (Appeal Brief, at pp. 8-11), 
(2)	regarding the prima facie case of obviousness (Id, at pp. 11-18), and
(3)	regarding an Unexpected Results secondary considerations (Id, at pp. 18-29).

The crux of the appellants’ arguments for both the (1) written description rejection and (3) Unexpected Results secondary considerations rest on:
(1)	whether a comparative example may be used to support a broadened range of an alloy element component under the Written Description requirement of 35 U.S.C. § 112(a); and,
(3)	whether data of said comparative example can be used to support a finding of Unexpected Results to overcome a prima facie case of obviousness.

The examiner respectfully notes that a comparative example is improper as support for broadening the scope of a claim limitation; data of a comparative example cannot be used to support a finding of Unexpected Results; and, the prima facie case of obviousness is proper in light of all of the evidence of record.



The addition of lithium to aluminum is well-known in the art to reduce mechanical properties of the alloy. As a result, it is well known to use grain-refiners to aluminum-lithium alloys to improve the mechanical properties that are reduced by the addition of lithium. Well-known grain-refiners used in aluminum include Zr and Mn. (Summarizing the disclosures of the instant specification and the art.)
The heart of the instant invention resides in minimizing Zr content by substituting it with Mn. See instant specification, at e.g. ¶¶ 0003-17, noting ¶0008 teaches both Zr and Mn are known grain refiners, wherein it is well known in the metallurgical arts that grain refiners are used to optimize mechanical properties, including toughness and strength. (see also the disclosures of the art.)



In light of all of the evidence of record—including the March 6, 2017 declaration #1 (“Lorenzino 1”) and October 18, 2017 declaration #2 (“Lorenzino 2”), which compare three examples that provided data within and without the claimed zirconium, manganese, and lithium ranges—the prima facie case of obviousness should be maintained since the (1) the data provided is not representative of the art and (2) said data does not provide a sufficient showing that the claimed zirconium, manganese, and lithium ranges are critical.

First, contrary to the appellants’ allegations, each of the art as provided in the October 5, 2020 final Office action gives reasons to optimize the alloy, including the ranges of each of the Li, Zr, Mn, and Ag elements, for use in aerospace structural components and further expressly teaches improved combination of both strength and fracture toughness, wherein fracture toughness is the property denoted by the R-curves in Figure 1 of the declaration.

(1a)	Cho 1 (US 2005/0006008) teaches a sheet product composed of a low density, high strength, high fracture toughness aluminum alloy for use as structural members in aircraft construction, which advantageously contains only copper, lithium, silver, magnesium, manganese, and optionally a grain refiner such as zirconium, and unavoidable impurities, wherein the ranges of each overlap the claimed ranges; and, wherein further it would have been obvious to one of ordinary skill in the art to select the claimed composition since Cho teaches the same utility of aircraft wing or body part. See October 5, 2020 final Office action, at §11.
Some relevant portions of the Cho 1 specification are reproduced below for ease of reference, noting that Cho 1 expressly teaches optimizing the alloy to increase strength and fracture toughness is at the heart of the invention.
[Title]	New Al-Cu-Li-Mg-Ag-Mn-Zr alloy for use as structural members requiring high strength and high fracture toughness.
…
[0002] 1. Field of the Invention[0003] The present invention relates to aluminum-lithium based alloy products, particularly those suitable for use as structural members in aircraft construction, a combination of high strength and high fracture toughness are typically desirable and/or required.
…
SUMMARY OF THE INVENTION[0010] An object of the present invention was to provide a low density, high strength, high fracture toughness aluminum alloy, which advantageously contains lithium, copper, magnesium, silver, manganese, and a grain refiner, preferably zirconium. Alloys of the present invention are particularly suitable for many if not all structural applications in aircraft, over a wide range of product thicknesses. Because the inventive alloy exhibits improved properties in virtually any thickness range, the inventive product can be used in virtually all forms and for all applications, such as sheets, plates, forgings and extrusions. It can also be machined to form structural members such as spars; it is also suitable for use in welded assemblies.

The present invention comprises an Al-Cu-Li-Mg-Ag-Mn-Zr alloy and demonstrates an unexpected and surprising effect, inter alia relating to the addition of a small amount of manganese to Al-Cu-Li-Mg-Ag-Zr alloys. The addition of a small amount of Mn to an Al-Cu-Li-Mg-Ag-Zr alloy improves the fracture toughness of the alloy at a similar strength level.

Thus, there is provided by the present invention an improved aluminum lithium alloy comprising 0.1 to 2.5 wt. % Li, 2.5 to 5.5 wt. % Cu, 0.2 to 1.0 wt. % Mg, 0.2 to 0.8 wt. % Ag, 0.2 to 0.8 wt. % Mn, up to 0.4 wt. % Zr and/or other grain refiner such as chromium, titanium, hafnium, scandium or vanadium, with the balance aluminum and inevitable elements and impurities such as silicon, iron and zinc. The present alloy exhibits an improved combination of strength and fracture toughness, over virtually any thickness range.
…
The composition of the present inventive alloy may also optionally include minor amounts of grain refinement elements such as zirconium, chromium, titanium, hafnium, scandium and/or vanadium, that is, particularly up to about 0.3 wt. % of Zr, up to about 0.8 wt. % of Cr, up to about 0.12 wt. % of Ti, up to about 1.0 wt. % of Hf, up to about 0.8 wt. % of Sc, up to about 0.2 wt. % of V are envisioned. A zirconium content between about 0.05 and 0.15 wt. % is preferred. In one preferred embodiment, the total amount of grain refining elements advantageously does not exceed about 0.25 wt. %. A preferred embodiment of the present invention is an alloy comprising between about 0.8 and about 1.2 wt. % of lithium.

(Cho specification, at Title, ¶¶ 0002-03, 10-12, and 17, emphasis added.)

high strength and high fracture toughness aluminum alloy flat-rolled product for use in aircraft wing or body parts, which may contain only copper, lithium, magnesium, manganese and zirconium with limited impurities, wherein the ranges of each overlap the claimed ranges; wherein further it would have been obvious to one of ordinary skill in the art to select the claimed composition since Young teaches the same utility of aircraft wing or body parts; and alternatively, it would have been obvious to optimize the concentration of each of Li, Cu, Mg, Mn, and Zr as result-effective on the physical properties and/or microstructure to within the claimed ranges. See October 5, 2020 final Office action, at §12.
Some relevant portions of the Young specification are reproduced below for ease of reference, noting that Young expressly teaches optimizing the alloy to increase strength and fracture toughness.
BACKGROUND OF THE INVENTIONThis invention relates to aluminum base alloy products, and more particularly, it relates to an improved lithium-containing aluminum alloy flat rolled product and a method of producing the same.In the aircraft industry, it has been generally recognized that one of the most effective ways to reduce the weight of an aircraft is to reduce the density of aluminum alloys used in the aircraft construction. For purposes of reducing the alloy density, lithium additions have been made. However, the addition of lithium to aluminum alloys is not without problems. For example, the addition of lithium to aluminum alloys often results in a decrease in ductility and fracture toughness. Where the use is in aircraft parts, it is imperative that the lithium-containing alloy have both improved fracture toughness and strength properties.It will be appreciated that both high strength and high fracture toughness appear to be quite difficult to obtain when viewed in light of conventional alloys such as AA (Aluminum Association) 2024-T3X and 7050-TX normally used in aircraft applications. For example, a paper by J. T. Staley entitled "Microstructure and Toughness of High-Strength Aluminum Alloys", Properties Related to Fracture Toughness, ASTM STP605, American Society for Testing and Materials, 1976, pp. 71-103, shows generally that for AA2024 sheet, toughness decreases as 
…
DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENTS…In the present invention, lithium is very important not only because it permits a significant decrease in density but also because it improves tensile and yield strengths markedly as well as improving elastic modulus. Additionally, the presence of lithium improves fatigue resistance. Most significantly though, the presence of lithium in combination with other controlled amounts of alloying elements permits aluminum alloy products which can be worked to provide unique combinations of strength and fracture toughness while maintaining meaningful reductions in density. It will be appreciated that less than 0.5 wt. % Li does not provide for significant reductions in the density of the alloy and 4 wt. % Li is close to the solubility limit of lithium, depending to a significant extent on the other alloying elements. It is not presently expected that higher levels of lithium would improve the combination of toughness and strength of the alloy product.
With respect to copper, particularly in the ranges set forth hereinabove for use in accordance with the present invention, its presence enhances the properties of the alloy product by reducing the loss in fracture toughness at higher strength levels. That is, as compared to lithium, for example, in the present invention copper has the capability of providing higher combinations of toughness and strength. For example, if more additions of lithium were used to increase strength without copper, the decrease in toughness would be greater than if copper additions were used to increase strength. Thus, in the present invention when selecting an alloy, it is important in making the selection to balance both the toughness and strength desired, since both elements work together to provide toughness and strength uniquely in accordance with the present invention. It is important that the ranges referred to hereinabove, be adhered to, particularly with respect to the upper limits of copper, since excessive amounts can lead to the undesirable formation of intermetallics which can interfere with fracture toughness.
…
The amount of manganese should also be closely controlled. Manganese is added to contribute to grain structure control, particularly in the final product. Manganese is also a dispersoid-forming element and is precipitated in small particle form by thermal treatments and has as one of its benefits a strengthening effect. Dispersoids such as Al2O Cu2 Mn3 and Al2 Mg2 Mn can be formed by Zirconium is the preferred material for grain structure control. The use of zinc results in increased levels of strength, particularly in combination with magnesium. However, excessive amounts of zinc can impair toughness through the formation of intermetallic phases.
…
As well as providing the alloy product with controlled amounts of alloying elements as described hereinabove, it is preferred that the alloy be prepared according to specific method steps in order to provide the most desirable characteristics of both strength and fracture toughness. Thus, the alloy as described herein can be provided as an ingot or billet for fabrication into a suitable wrought product by casting techniques currently employed in the art for cast products, with continuous casting being preferred. The ingot or billet may be preliminarily worked or shaped to provide suitable stock for subsequent working operations. Prior to the principal working operation, the alloy stock is preferably subjected to homogenization, and preferably at metal temperatures in the range of 900 DEG to 1050 DEG F. for a period of time of at least one hour to dissolve soluble elements such as Li and Cu, and to homogenize the internal structure of the metal. A preferred time period is about 20 hours or more in the homogenization temperature range. Normally, the heat up and homogenizing treatment does not have to extend for more than 40 hours; however, longer times are not normally detrimental. A time of 20 to 40 hours at the homogenization temperature has been found quite suitable. In addition to dissolving constituent to promote workability, this homogenization treatment is important in that it is believed to precipitate the Mn and Zr-bearing dispersoids which help to control final grain structure.

(Young specification, at 1:11-46, 2:49-3:19, 3:37-41, and 3:51-4:10, emphasis added.)

(1c)	As noted above, Cho 2 (US 4,806,174) teaches a high strength and high fracture toughness aluminum alloy rolled product with optimized fracture toughness and strength properties for use in aircraft member, said product having a composition consisting essentially of Cu, Li, Mg, Mn, Fe, Si, Zr, Al, wherein the ranges of each overlap the claimed ranges; wherein further it would have been obvious to one of ordinary skill in the art to select the claimed composition since Cho teaches the same utility of aircraft parts; and alternatively, it would have been obvious to optimize the concentration of each of Li, Cu, Mg, Mn, and Zr as result-effective 
Some relevant portions of the Cho 2 specification are reproduced below for ease of reference, noting that Cho 2 expressly teaches optimizing the alloy to increase strength and fracture toughness.
BACKGROUND OF THE INVENTION

This invention relates to aluminum base alloy products, and more particularly, it relates to improved lithium containing aluminum base alloy products and a method of producing the same.

In the aircraft industry, it has been generally recognized that one of the most effective ways to reduce the weight of an aircraft is to reduce the density of aluminum alloys used in the aircraft construction. For purposes of reducing the alloy density, lithium additions have been made. However, the addition of lithium to aluminum alloys is not without problems. For example, the addition of lithium to aluminum alloys often results in a decrease in ductility and fracture toughness. Where the use is in aircraft parts, it is imperative that the lithium containing alloy have both improved fracture toughness and strength properties.

However, in the past, aluminum-lithium alloys have exhibited poor transverse ductility. That is, aluminum-lithium alloys have exhibited quite low elongation properties which has been a serious drawback in commercializing these alloys.

These properties appear to result from the anisotropic nature of such alloys on working by rolling, for example. This condition is sometimes also referred to as a fibering arrangement, as shown in FIG. 9. The properties across the fibering arrangement are often inferior to properties measured in the direction of rolling, for example. Also, properties measured at 45 DEG with respect to the principal direction of working can also be inferior. By the use of 45 DEG properties herein is meant to include off-axis properties, i.e., properties between the longitudinal and long transverse directions, because the lowest properties are not always located in the 45 DEG direction. Thus, there is a great need to produce a lithium containing aluminum alloy having an isotropic type structure capable of maximizing the properties in all directions.
…
With respect to conventional alloys, both high strength and high fracture toughness appear to be quite difficult to obtain when viewed in light of conventional alloys such as AA (Aluminum Association) 2024-T3X and 7050-TX normally used in aircraft applications. For example, a paper by J. T. Staley entitled "Microstructure and Toughness of High-Strength Aluminum Alloys", 

The present invention solves problems which limited the use of these alloys and provides an improved lithium containing aluminum base alloy product which can be processed to provide an isotropic texture or structure and to improve strength characteristics in all directions while retaining high toughness properties or which can be processed to provide a desired strength at a controlled level of toughness.
…
In accordance with these objects, disclosed is a method of making lithium containing aluminum base alloy products having improved properties particularly in the short transverse direction. The product comprises 0.5 to 4.0 wt. % Li, 0 to 5.0 wt. % Mg, up to 5.0 wt. % Cu, 0.03 to 0.15 wt. % Zr, 0 to 2.0 wt. % Mn, 0 to 7.0 wt. % Zn, 0.5 wt. % max. Fe, 0.5 wt. % max. Si, the balance aluminum and incidental impurities. The method of making the product comprising the steps of providing a body of a lithium containing aluminum base alloy and heating the body to a temperature for a series of low temperature hot working operations to put the body in condition for recrystallization. The low temperature hot working operations may be used to provide an intermediate product. Thereafter, the intermediate product is recrystallized and then hot worked to a final shaped product. After hot rolling, the product has a metallurgical structure generally lacking intense work texture characteristics normally attributable to the as-cast structure. That is, the structure is isotropic in nature and exhibits improved properties in the 45 DEG direction, for example. The final shaped product is solution heat treated, quenched and aged to provide a non-recrystallized product. Prior to the aging step, the product is capable of having imparted thereto a working effect equivalent to stretching an amount greater than 3% so that the product has combinations of improved strength and fracture toughness after aging. The degree of working as by stretching, for example, is greater than that normally used for relief of residual internal quenching stresses.
…

In the present invention, lithium is very important not only because it permits a significant decrease in density but also because it improves tensile and yield strengths markedly as well as improving elastic modulus. Additionally, the presence of lithium improves fatigue resistance. Most significantly though, the presence of lithium in combination with other controlled amounts of alloying elements permits aluminum alloy products which can be worked to provide unique combinations of strength and fracture toughness while maintaining meaningful reductions in density. It will be appreciated that less than 0.5 wt. % Li does not provide for significant reductions in the density of the alloy and 4 wt. % Li is close to the solubility limit of lithium, depending to a significant extent on the other alloying elements. It is not presently expected that higher levels of lithium would improve the combination of toughness and strength of the alloy product.

With respect to copper, particularly in the ranges set forth hereinabove for use in accordance with the present invention, its presence enhances the properties of the alloy product by reducing the loss in fracture toughness at higher strength levels. That is, as compared to lithium, for example, in the present invention copper has the capability of providing higher combinations of toughness and strength. For example, if more additions of lithium were used to increase strength without copper, the decrease in toughness would be greater than if copper additions were used to increase strength. Thus, in the present invention when selecting an alloy, it is important in making the selection to balance both the toughness and strength desired, since both elements work together to provide toughness and strength uniquely in accordance with the present invention. It is important that the ranges referred to hereinabove, be adhered to, particularly with respect to the upper limits of copper, since excessive amounts can lead to the undesirable formation of intermetallics which can interfere with fracture toughness.
…
The amount of manganese should also be closely controlled. Manganese is added to contribute to grain structure control, particularly in the final product. Manganese is also a dispersoid-forming element and is precipitated in small particle form by thermal treatments and has as one of its benefits a strengthening effect. Dispersoids such as Al2 OCu2 Mn3 and Al12 Mg2 Mn can be formed by manganese. Chromium can also be used for grain structure control but on a less preferred basis. Zirconium is the preferred material for grain structure control. The use of zinc results in increased levels of strength, particularly in combination 
…
In the present invention, it has been discovered that short transverse properties can be improved by carefully controlled thermal and mechanical operations as well as alloying of the lithium-containing aluminum base alloy. Accordingly, for purposes of improving the short transverse properties, e.g. toughness and ductility in the short transverse direction, the zirconium content of lithium-containing aluminum base alloy should be maintained in the range of 0.03 to 0.15 wt. %. Preferably, zirconium is in the range of 0.05 to 0.12 wt. %, with a typical amount being in the range of 0.08 to 0.1 wt. %. Other elements, e.g. chromium, cerium, manganese, scandium, capable of forming fine dispersoids which retard grain boundary migration and having a similar effect in the process as zirconium, may be used. The amount of these other elements may be varied, however, to produce the same effect as zirconium, the amount of any of these elements should be sufficiently low to permit recrystallization of an intermediate product, yet the amount should be high enough to retard recrystallization during solution heat treating.

(Cho 2, at 1:12-27, 1:48-2:17, 4:14-52, 4:61-5:6, and 6:3-39, emphasis added.)

Second, the Lorenzino 1 declaration provided three sample compositions, which the Lorenzino 2 declaration re-incorporated without additional data. Said three compositions are reproduced below for ease of reference.

    PNG
    media_image2.png
    318
    1216
    media_image2.png
    Greyscale

 (Lorenzino 1 and 2 declarations, boxed amount is outside of the claimed range.)
As a preliminary matter regarding samples 35 and 36, as discussed above, it is well known in the art that an increased amount of lithium content in aluminum reduces the weight (density) and reduces the mechanical properties—including the fracture toughness and 

Here, while the declarant alleges samples 35 and 36 are representative of the art, the examiner respectfully disagrees.
Comparative Example 35 (which includes 0.3 wt% Ag) reads on only Cho 1 (US 2005/0006008). Comparative Example 35 does not read on the other two references, Young (US 4,790,884) and Cho 2 (US 4,806,174), which do not include Ag.
Further, Comparative Example 36 (includes 0.3 wt% Ag and 0.1 Zr) does not read on any of the art. Cho 1 (US 2005/0006008) includes 0-0.03 Zr; Young (US 4,790,884) does not include Ag; and, Cho 2 (US 4,806,174) does not include Ag.

Furthermore, as provided in the April 20, 2017 final Office action and in the June 18, 2018 non-final Office action, insufficient evidence of Unexpected Results was provided.
Third, the examiner respectfully notes that the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. MPEP 716.02(d). Absent such showing, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” MPEP § 2144.05.

Furthermore, the unexpected property or result must actually be unexpected and of statistical and practical significance. MPEP 716.02(a). Unexpected results for a claimed range, as compared with the range disclosed in the prior art, must be shown by a demonstration of “a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree.” See MPEP § 716.02.

Here, the content of Si, Fe, Cu, Mn, Mg, Ti, Li, and Ag are only representative of concentrations within the claimed ranges, and do not provide data just outside of the claimed ranges.

just below the upper-end of the claimed range (<0.04 wt%), at the upper range (0.04 wt%), and just above the upper range  (>0.04 wt%). The data point of 0.1 wt% is significantly above the claimed upper-end of the claimed range.

(See e.g. June 18, 2018 non-final Office action, at §8, emphasis in the original.)

The November 18, 2019 declaration #3 (“Godin 1”) does not provide evidence of Unexpected Results since it compares a Comparative Example (Comparative Example B) against the art, so is not a comparison between an example within the scope of the instant invention and the art.

As provided in the May 22, 2020 non-final Office action, the declarant used data associated with Comparative Example B in an improper attempt to show Unexpected Results. The relevant portions of said Office action are provided below for ease of reference.
However, the examiner respectfully reiterates from the October 18, 2019 Office action that regarding samples A-D provided in the instant specification, only sample C represents the instant invention. In contrast, sample A is a reference sample; and, samples B and D are comparative examples, and are outside of the scope of the instant invention.

The inventive example is labeled C. Examples B and D do not include Ag are presented for comparison purposes. Sample D has a Cu content outside the invention as well. Example A is a reference AA2098 silver containing alloy and employs Zr as opposed to Mn for grain structure control and employs high Cu. The chemical compositions of the various alloys tested are provided in Table 2.
…

The static mechanical properties of the samples according to the invention are comparable to conventional damage tolerant 2XXX series alloy, lower than high strength alloys such as 7475 or 2098 (as tested in Sample A). The strength of the comparison alloy B was lower than that of the alloy according to the invention (C), which might be related to the absence of silver in the comparison alloy B. The inventors believe that the lower copper content and the lower zirconium content of the sample according to the invention explains the lower strength compared to 2098 alloy (sample A). Anisotropy was very low for sample C according to the invention as shown in FIG. 5, which shows the relative evolution of TYS when the orientation with respect to rolling direction varies. Thus, the difference between the tensile yield strength at 45° to the rolling direction and the 

(Instant specification, at ¶¶ 0062 and 67 as published, emphasis added.)
Further, the examiner respectfully notes that silver is a required element for the instant invention. For example, the instant Summary of the Invention and the Detailed Description sections the instant invention rests on the composition being “an aluminum copper lithium magnesium silver alloy” (e.g. ¶0015, emphasis added). See excerpts below.

For these and other reasons, the present inventors arrived at the present invention directed to an aluminum copper lithium magnesium silver alloy, that is capable of exhibiting high strength without anisotropy, and high toughness. The present invention is also capable of specifically exhibiting high crack extension before unstable fracture of wide pre-cracked panels, as well as high corrosion resistance.

(Instant specification, at ¶0015 as published, emphasis added.)

An aluminum-copper-lithium-silver-magnesium-manganese alloy according to one embodiment of the invention advantageously has the following composition:

    PNG
    media_image3.png
    285
    647
    media_image3.png
    Greyscale


(Instant specification, at ¶0031 as published, emphasis added, also noting the “Broad” interpretation requires silver in the amount of 0.1-0.8.)

It was also found by the present inventors that if the silver content is less than about 0.1 wt. %, the mechanical strength obtained may not meet desired properties. The silver content should however advantageously be maintained below 0.8 wt. % and preferably below 0.4 wt. %, to avoid an increase of density and for cost reasons.

(Instant specification, at ¶0036 as published, emphasis added.)

(May 22, 2020 non-final Office action, at §5, emphasis in the original.)

Comparative Example provides Unexpected Results undermines the allegation that the claimed composition is critical.

In light of all of all of the evidence of record—including the entire specification, prosecution history, and the September 22, 2020 declaration #4 (“Godin 2,” which includes data for one sample that includes 0.007 wt.% silver), there is insufficient initial support for the broadened limitation “up to about 0.4 wt.% of Ag,” which includes 0 wt% of silver” in the initial disclosure.

As a preliminary matter, the examiner respectfully provides the following summary of the claim limitation at issue, “up to 0.4 wt.% Ag” (emphasis added) was amended in the May 26, 2015 filing, subsequent to the initially filed claims of May 12, 2014 of the non-provisional application and January 30, 2006 provisional application.
In said provisional application, to which the instant application claims priority, a plain reading of its specification indicates the necessary inclusion of silver in the inventive alloy. Further, the broad disclosure of the provisional specification teaches silver is required in a minimum amount of at least 0.1 wt.%.
[00011]	For these and other reasons, the present inventors arrived at the present invention directed to an aluminum copper lithium magnesium silver alloy, that exhibits high strength without anisotropy, and high toughness, it also specifically exhibits high crack extension before unstable fracture of wide pre-cracked panels, as well as high corrosion resistance.

[00022]	An aluminum-copper-lithium-silver-magnesium alloy according to one embodiment of the invention advantageously has the following composition:


    PNG
    media_image4.png
    204
    1205
    media_image4.png
    Greyscale


[00025]	It was also found by the present inventors that if the silver content is less than about 0.1 wt.%, the mechanical strength obtained may not meet desired properties. The silver content should however advantageously be maintained below 0.8 wt. % and preferably below 0.4 wt.%, such as for cost reasons.

[00047]	The static mechanical properties of the samples according to the invention are comparable to conventional damage tolerant 2XXX series alloy, lower than high strength alloys such as 7475 or 2098 (as tested in Sample A). The strength of the comparison alloy B was lower than that of the alloy according to the invention (C), which might be related to the absence of silver in the comparison alloy B. The inventors believe that the lower copper content and the lower zirconium content of the sample according to the invention explains the lower strength compared to 2098 alloy (sample A). Anisotropy was very low for sample C according to the invention, tensile yield strength in the 45° direction was slightly higher than the tensile yield strength in the LT direction, by comparison it was 15% lower in the 45° direction than in the LT direction for the reference sample A (AA2098). The fact the inventive alloy exhibited lower static mechanical properties compared to an alloy such as AA2098 is compensated for by its high fracture toughness properties.

(Provisional specification, at e.g. ¶¶ 00011, 22, 25, and 47, emphasis added.)
Additionally, in said provisional application, the filed claims require silver, in the amount of “0.1 to 0.8 wt.% Ag,” in all of the independent claims either directly (i.e. independent claims 1, 8, and 18) or by incorporation by reference (i.e. independent claims 6, 10-12, 16-17, 19-20, and 22-23).

    PNG
    media_image5.png
    198
    1132
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    401
    1119
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    397
    1105
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    142
    1120
    media_image8.png
    Greyscale

Similarly, in said non-provisional application, the initially filed claims also require silver, in the amount of “0.1 to 0.8 wt.% Ag, in all of the independent claims (claims 1 and 11).

    PNG
    media_image9.png
    507
    1070
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    1071
    1123
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    70
    1095
    media_image11.png
    Greyscale

Similar to the provisional specification, the non-provisional specification requires the presence of silver. The following discussion was provided in the October 5, 2020 final Office action to the September 22, 2020 declaration.
As noted in the prior Office action, the disclosure of the instant invention requires the presence of silver. However, the claims as claimed do not. The limitation “up to about 0.4 wt.% of Ag” includes 0 wt% of silver.

The examiner respectfully reiterates from the October 18, 2019 and May 22, 2020 Office actions that regarding samples A-D provided in the instant specification, only sample C represents the instant invention. In contrast, sample A is a samples B and D are comparative examples, and are outside of the scope of the instant invention.

The inventive example is labeled C. Examples B and D do not include Ag are presented for comparison purposes. Sample D has a Cu content outside the invention as well. Example A is a reference AA2098 silver containing alloy and employs Zr as opposed to Mn for grain structure control and employs high Cu. The chemical compositions of the various alloys tested are provided in Table 2.
…
The static mechanical properties of the samples according to the invention are comparable to conventional damage tolerant 2XXX series alloy, lower than high strength alloys such as 7475 or 2098 (as tested in Sample A). The strength of the comparison alloy B was lower than that of the alloy according to the invention (C), which might be related to the absence of silver in the comparison alloy B. The inventors believe that the lower copper content and the lower zirconium content of the sample according to the invention explains the lower strength compared to 2098 alloy (sample A). Anisotropy was very low for sample C according to the invention as shown in FIG. 5, which shows the relative evolution of TYS when the orientation with respect to rolling direction varies. Thus, the difference between the tensile yield strength at 45° to the rolling direction and the tensile yield strength in the LT direction as defined by (TYS (TL)−TYS (45°))/TYS (TL) was −0.3% for sample C whereas it was 13.2% for the reference sample A (AA2098).

(Instant specification, at ¶¶ 0062 and 67 as published, emphasis added.)

Further, the examiner respectfully notes that silver is a required element for the instant invention, and the broad disclosure requires an amount of 0.1 wt.% or more. For example, the instant Summary of the Invention and the Detailed Description sections the instant invention rests on the composition being “an aluminum copper lithium magnesium silver alloy” (e.g. ¶0015, emphasis added). See excerpts below.

For these and other reasons, the present inventors arrived at the present invention directed to an aluminum copper lithium magnesium silver alloy, that is capable of exhibiting high strength without anisotropy, and high toughness. The present invention is also capable of specifically exhibiting high crack extension before unstable fracture of wide pre-cracked panels, as well as high corrosion resistance.

(Instant specification, at ¶0015 as published, emphasis added.)
silver-magnesium-manganese alloy according to one embodiment of the invention advantageously has the following composition:

    PNG
    media_image3.png
    285
    647
    media_image3.png
    Greyscale

(Instant specification, at ¶0031 as published, emphasis added, also noting the “Broad” interpretation requires silver in the amount of 0.1-0.8.)

It was also found by the present inventors that if the silver content is less than about 0.1 wt. %, the mechanical strength obtained may not meet desired properties. The silver content should however advantageously be maintained below 0.8 wt. % and preferably below 0.4 wt. %, to avoid an increase of density and for cost reasons.

(Instant specification, at ¶0036 as published, emphasis added.)

(October 5, 2020 final Office action, at §5, emphasis in the original.)

The broadened limitation at issue was subsequently filed on May 26, 2015—over one year after the initial filing by filing newly added claims 19-34 and cancelling all of the originally filed claims. The newly-added independent claims claim a silver concentration of “up to about 0.4 wt.% Ag” (emphasis added), which includes 0 wt% silver.

While the appellants allege that Comparative Example B is within the scope of the invention and provides support for the broader limitation, a reading of the specification in the entirety contradicts such allegation. Multiple disclosures within the initial disclosure indicate at least some silver is required. Further, the initial disclosure provides comparative examples include compositions with 0% silver.


    PNG
    media_image12.png
    400
    1022
    media_image12.png
    Greyscale

(Instant specification, at Table 1.)
Further, the specification teaches the alloy is an “aluminum copper lithium magnesium silver alloy, that is capable of exhibiting high strength without anisotropy, and high toughness” (emphasis added)
For these and other reasons, the present inventors arrived at the present invention directed to an aluminum copper lithium magnesium silver alloy, that is capable of exhibiting high strength without anisotropy, and high toughness. The present invention is also capable of specifically exhibiting high crack extension before unstable fracture of wide pre-cracked panels, as well as high corrosion resistance.

(Instant specification, at ¶0013, emphasis added.)

Furthermore, of the four samples (A, B, C, and D) provided in the initial disclosure, the only inventive example is example C. See e.g. infra. The instant specification expressly teaches Examples B and D do not include silver and are “presented for comparison purposes.” Further,  example A is a reference alloy, AA2098, which employs Zr as opposed to Mn for grain refinement, which is outside of the scope of the instant invention (which is “substantially 
[0062]	The inventive example is labeled C. Examples B and D do not include Ag are presented for comparison purposes. Sample D has a Cu content outside the invention as well. Example A is a reference AA2098 silver containing alloy and employs Zr as opposed to Mn for grain structure control and employs high Cu. The chemical compositions of the various alloys tested are provided in Table 2.
…
[0067]	The static mechanical properties of the samples according to the invention are comparable to conventional damage tolerant 2XXX series alloy, lower than high strength alloys such as 7475 or 2098 (as tested in Sample A). The strength of the comparison alloy B was lower than that of the alloy according to the invention (C), which might be related to the absence of silver in the comparison alloy B. The inventors believe that the lower copper content and the lower zirconium content of the sample according to the invention explains the lower strength compared to 2098 alloy (sample A). Anisotropy was very low for sample C according to the invention as shown in FIG. 5, which shows the relative evolution of TYS when the orientation with respect to rolling direction varies. Thus, the difference between the tensile yield strength at 45° to the rolling direction and the tensile yield strength in the LT direction as defined by (TYS (TL)−TYS (45°))/TYS (TL) was −0.3% for sample C whereas it was 13.2% for the reference sample A (AA2098).

(Instant specification, at ¶¶ 0062 and 67, as published, emphasis added.)

Finally, as disclosed in the instant specification, Example B is a “comparison alloy” and is provided “for comparison purposes.” For Example B, the taught amount of Si, Fe, Cu, Mn, Mg, Cr, Zn, Li, and Ti are within the claimed and taught amounts, so it necessarily follows that the Ag amount of 0 wt.% is outside of the invention, so silver must be required in some amount greater than 0 wt.%. The composition of Examples A-D are summarized in Table 2, reproduced below.

    PNG
    media_image13.png
    560
    1210
    media_image13.png
    Greyscale

(Instant specification, at Table 2, boxed amount is outside of the claimed range and circled amount is outside of the disclosed silver range of 0.1-0.8 wt.%, see e.g. supra.)

The broadened limitation at issue was subsequently filed on May 26, 2015—over one year after the initial filing by filing newly added claims 19-34 and cancelling all of the originally filed claims. The newly-added independent claims claim a silver concentration of “up to about 0.4 wt.% Ag” (emphasis added), which includes 0 wt% silver.
In the final analysis, short of the appellants filing a continuation-in-part application, the instant application should be plainly read to require the presence of silver, such that a range that includes 0 wt.% silver at the lower bound is outside of the initial disclosure of the instant invention.

The initial disclosure does not have support for the entire scope of claimed range of silver concentration to include 0 wt.% under the 35 U.S.C. 112 paragraph 1 Written Description requirement since the initial disclosure requires at least some amount of silver to be present.

First, the appellants allege the following.
V.	Written Disclosure

The Office rejects claims 34, 38, and 40 under 35 USC § 112(a) or pre-AIA  35 USC § 112, first paragraph as failing to comply with the written description requirement. The Office asserts that the disclosure does not have support in the initial disclosure, as there is no support for an amount of Ag in the product in an amount of less than 0.1 wt.%. Appellant respectfully disagrees.

To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. This possession may be shown in any number of ways. For example, for newly added claim limitations, the MPEP requires that the specification provide support through express, implicit, or inherent disclosure. To determine whether the specification provides express, implicit, or inherent disclosure, the MPEP requires that the factual inquiry to be used is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, Appellant was in possession of the invention as now claimed. Appellant respectfully submits that such reasonable clarity is present in the Specification.

The Specification and Example state that the preferred alloy (alloy C) has a silver content of 0.1 wt.% while alloy B (from Table 2) does not contain any Ag. Although as the Specification points out, Alloy B achieves a lower strength than the preferred Alloy C, the Example clearly demonstrates out that both Alloys B and C achieve the claimed properties, specifically, the toughness results and mechanical strength, and both alloys achieve higher than expected properties against Alloys D and A (which comprise composition within the range set out by the cited prior art).

While as the Office asserts, the Example does, in some places, refer to Alloy C as the alloy “according to the invention,” the Specification does not consistently state that silver in some amount is required; the Specification also uses “optionally” in reference to the presence of silver, which supports an amount of Ag in the product in an amount of less than 0.1 wt.%.

For example, the specification teaches at paragraph [00029]:

It was also found by the present inventors that if the silver content is less than about 0.1 wt. %, the mechanical strength obtained may not meet desired properties. The silver content should however advantageously be maintained below 0.8 wt. % and preferably below 0.4 wt. %, to avoid an increase of density and for cost reasons.

Thus, as the Specification uses “may not” when referring to less than about 0.1 wt.% of silver, this supports that the disclosure of the Specification considered the possibility of having less than 0.1 wt.% of Ag.

Furthermore, paragraph [00049] also teaches that “the static mechanical properties of the samples according to the invention are comparable to conventional damage tolerant 2XXX series alloy ... 2098.” 2098 is alloy A, so more than just one of B-D must be the “samples” (plural) of the invention.

Notably, paragraph [00049] goes on to teach that the strength of alloy B was lower than that of the alloy according to the invention (C), which “might be related to the absence of silver in the comparison alloy B.” In view of the phrase “might be,” this sentence does not unequivocally state that silver is required for the invention. As set out in Table 5, it would appear that it is the low amount of copper (1.5%, lower than the about 2.2% claimed) in alloy D that affects the alloy mechanical properties more than the absence of silver in alloy B. The strength and toughness properties for Alloys B and C are fairly comparable although Alloy C is slightly better, but the properties of Alloy D are markedly worse than both Alloys B and C. Also, paragraph [00049] teaches that alloy C, the purportedly inventive alloy, is weaker than the reference and that this is believed to be due to having less copper and zirconium.

Finally, the Office asserts that the term “up to about 0.4 wt.% Ag” does not have support in the initial disclosure. Appellant respectfully disagrees and submits that the provisional application filed on January 30, 2006 provides explicit support for the term. It contains at [00027] a similar paragraph as that of the later filed specification discussed above:

It was also found by the present inventors that if the silver content is less than about 0.1 wt. %, the mechanical strength obtained may not meet desired properties. The silver content should however advantageously be maintained below 0.8 wt. % and preferably below 0.4 wt. %, such as for cost reasons.

As such, while the present application does not explicitly recite a product “according to the invention” having a silver content below 0.1 wt.%, Appellant respectfully submits that a person of ordinary skill in the art would readily appreciate that the possibility of having less than 0.1 wt.% of Ag was contemplated in light of the clear support discussed above, especially as a compound comprising no Ag (sample B of Examples) achieves the claimed properties.

(Appeal Brief, at 9:2-11:1, emphasis in the original and some citations removed.)
As a preliminary matter, the examiner respectfully provides the following summary of the claim limitation at issue, “up to 0.4 wt.% Ag” (emphasis added), was amended in the May 26, 2015 filing—subsequent to the initially filed claims of May 12, 2014 of the non-provisional application and January 30, 2006 provisional application.
In said provisional application, to which the instant application claims priority, a plain reading of its specification indicates the necessary inclusion of silver in the inventive alloy. Further, the broad disclosure of the provisional specification teaches silver is required in a minimum amount of at least 0.1 wt.%.
[00011]	For these and other reasons, the present inventors arrived at the present invention directed to an aluminum copper lithium magnesium silver alloy, that exhibits high strength without anisotropy, and high toughness, it also specifically exhibits high crack extension before unstable fracture of wide pre-cracked panels, as well as high corrosion resistance.

[00022]	An aluminum-copper-lithium-silver-magnesium alloy according to one embodiment of the invention advantageously has the following composition:


    PNG
    media_image4.png
    204
    1205
    media_image4.png
    Greyscale


[00025]	It was also found by the present inventors that if the silver content is less than about 0.1 wt.%, the mechanical strength obtained may not meet desired properties. The silver content should however advantageously be maintained below 0.8 wt. % and preferably below 0.4 wt.%, such as for cost reasons.

[00047]	The static mechanical properties of the samples according to the invention are comparable to conventional damage tolerant 2XXX series alloy, lower than high strength alloys such as 7475 or 2098 (as tested in Sample A). The strength of the comparison alloy B was lower than that of the alloy according to the invention (C), which might be related to the absence of silver in the comparison alloy B. The inventors believe that the lower copper content and the lower zirconium content of the sample according to the invention explains the 

(Provisional specification, at e.g. ¶¶ 00011, 22, 25, and 47, emphasis added.)
Additionally, in said provisional application, the filed claims require silver, in the amount of “0.1 to 0.8 wt.% Ag,” in all of the independent claims either directly (i.e. independent claims 1, 8, and 18) or by incorporation by reference (i.e. independent claims 6, 10-12, 16-17, 19-20, and 22-23).

    PNG
    media_image5.png
    198
    1132
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    401
    1119
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    397
    1105
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    142
    1120
    media_image8.png
    Greyscale

Similarly, in said non-provisional application, the initially filed claims also require silver, in the amount of “0.1 to 0.8 wt.% Ag, in all of the independent claims (claims 1 and 11).

    PNG
    media_image9.png
    507
    1070
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    1071
    1123
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    70
    1095
    media_image11.png
    Greyscale

Similar to the provisional specification, the non-provisional specification requires the presence of silver. The following discussion was provided in the October 5, 2020 final Office action to the October 5, 2020 declaration.
As noted in the prior Office action, the disclosure of the instant invention requires the presence of silver. However, the claims as claimed do not. The limitation “up to about 0.4 wt.% of Ag” includes 0 wt% of silver.

The examiner respectfully reiterates from the October 18, 2019 and May 22, 2020 Office actions that regarding samples A-D provided in the instant specification, only sample C represents the instant invention. In contrast, sample A is a samples B and D are comparative examples, and are outside of the scope of the instant invention.

The inventive example is labeled C. Examples B and D do not include Ag are presented for comparison purposes. Sample D has a Cu content outside the invention as well. Example A is a reference AA2098 silver containing alloy and employs Zr as opposed to Mn for grain structure control and employs high Cu. The chemical compositions of the various alloys tested are provided in Table 2.
…
The static mechanical properties of the samples according to the invention are comparable to conventional damage tolerant 2XXX series alloy, lower than high strength alloys such as 7475 or 2098 (as tested in Sample A). The strength of the comparison alloy B was lower than that of the alloy according to the invention (C), which might be related to the absence of silver in the comparison alloy B. The inventors believe that the lower copper content and the lower zirconium content of the sample according to the invention explains the lower strength compared to 2098 alloy (sample A). Anisotropy was very low for sample C according to the invention as shown in FIG. 5, which shows the relative evolution of TYS when the orientation with respect to rolling direction varies. Thus, the difference between the tensile yield strength at 45° to the rolling direction and the tensile yield strength in the LT direction as defined by (TYS (TL)−TYS (45°))/TYS (TL) was −0.3% for sample C whereas it was 13.2% for the reference sample A (AA2098).

(Instant specification, at ¶¶ 0062 and 67 as published, emphasis added.)

Further, the examiner respectfully notes that silver is a required element for the instant invention, and the broad disclosure requires an amount of 0.1 wt.% or more. For example, the instant Summary of the Invention and the Detailed Description sections the instant invention rests on the composition being “an aluminum copper lithium magnesium silver alloy” (e.g. ¶0015, emphasis added). See excerpts below.

For these and other reasons, the present inventors arrived at the present invention directed to an aluminum copper lithium magnesium silver alloy, that is capable of exhibiting high strength without anisotropy, and high toughness. The present invention is also capable of specifically exhibiting high crack extension before unstable fracture of wide pre-cracked panels, as well as high corrosion resistance.

(Instant specification, at ¶0015 as published, emphasis added.)
silver-magnesium-manganese alloy according to one embodiment of the invention advantageously has the following composition:

    PNG
    media_image3.png
    285
    647
    media_image3.png
    Greyscale

(Instant specification, at ¶0031 as published, emphasis added, also noting the “Broad” interpretation requires silver in the amount of 0.1-0.8.)

It was also found by the present inventors that if the silver content is less than about 0.1 wt. %, the mechanical strength obtained may not meet desired properties. The silver content should however advantageously be maintained below 0.8 wt. % and preferably below 0.4 wt. %, to avoid an increase of density and for cost reasons.

(Instant specification, at ¶0036 as published, emphasis added.)

(October 5, 2020 final Office action, at §5, emphasis in the original.)

The broadened limitation at issue was subsequently filed on May 26, 2015—over one year after the initial filing by filing newly added claims 19-34 and cancelling all of the originally filed claims. The newly-added independent claims claim a silver concentration of “up to about 0.4 wt.% Ag” (emphasis added), which includes 0 wt% silver.

While the appellants allege that Comparative Example B is within the scope of the invention and provides support for the broader limitation, a reading of the specification in the entirety contradicts such allegation. Multiple disclosures within the initial disclosure indicate at least some silver is required. Further, the initial disclosure provides comparative examples include compositions with 0% silver.


    PNG
    media_image12.png
    400
    1022
    media_image12.png
    Greyscale

(Instant specification, at Table 1.)
Further, the specification teaches the alloy is an “aluminum copper lithium magnesium silver alloy, that is capable of exhibiting high strength without anisotropy, and high toughness” (emphasis added)
For these and other reasons, the present inventors arrived at the present invention directed to an aluminum copper lithium magnesium silver alloy, that is capable of exhibiting high strength without anisotropy, and high toughness. The present invention is also capable of specifically exhibiting high crack extension before unstable fracture of wide pre-cracked panels, as well as high corrosion resistance.

(Instant specification, at ¶0013, emphasis added.)

Furthermore, of the four samples (A, B, C, and D) provided in the initial disclosure, the only inventive example is example C. See e.g. infra. The instant specification expressly teaches Examples B and D do not include silver and are “presented for comparison purposes.” Further,  example A is a reference alloy, AA2098, which employs Zr as opposed to Mn for grain refinement, which is outside of the scope of the instant invention (which is “substantially 
[0062]	The inventive example is labeled C. Examples B and D do not include Ag are presented for comparison purposes. Sample D has a Cu content outside the invention as well. Example A is a reference AA2098 silver containing alloy and employs Zr as opposed to Mn for grain structure control and employs high Cu. The chemical compositions of the various alloys tested are provided in Table 2.
…
[0067]	The static mechanical properties of the samples according to the invention are comparable to conventional damage tolerant 2XXX series alloy, lower than high strength alloys such as 7475 or 2098 (as tested in Sample A). The strength of the comparison alloy B was lower than that of the alloy according to the invention (C), which might be related to the absence of silver in the comparison alloy B. The inventors believe that the lower copper content and the lower zirconium content of the sample according to the invention explains the lower strength compared to 2098 alloy (sample A). Anisotropy was very low for sample C according to the invention as shown in FIG. 5, which shows the relative evolution of TYS when the orientation with respect to rolling direction varies. Thus, the difference between the tensile yield strength at 45° to the rolling direction and the tensile yield strength in the LT direction as defined by (TYS (TL)−TYS (45°))/TYS (TL) was −0.3% for sample C whereas it was 13.2% for the reference sample A (AA2098).

(Instant specification, at ¶¶ 0062 and 67, as published, emphasis added.)

Finally, as disclosed in the instant specification, Example B is a “comparison alloy” and is provided “for comparison purposes.” For Example B, the taught amount of Si, Fe, Cu, Mn, Mg, Cr, Zn, Li, and Ti are within the claimed and taught amounts, so it necessarily follows that the Ag amount of 0 wt.% is outside of the invention, so silver must be required in some amount greater than 0 wt.%. The composition of Examples A-D are summarized in Table 2, reproduced below.

    PNG
    media_image13.png
    560
    1210
    media_image13.png
    Greyscale

(Instant specification, at Table 2, boxed amount is outside of the claimed range and circled amount is outside of the disclosed silver range of 0.1-0.8 wt.%, see e.g. supra.)

In the final analysis, short of the appellants filing a continuation-in-part application, the instant application should be plainly read to require the presence of silver, such that a range that includes 0 wt.% silver at the lower bound is outside of the initial disclosure of the instant invention.

prima facie case of obviousness and secondary considerations of Unexpected Results, the examiner reviews of each of these separately below.
A proper prima facie case of obviousness was provided in the Office actions since each claimed limitation was properly addressed, shifting the burden of going forward to the appellants.

First, the appellants allege a prima facie case of obviousness was not established (See alleged reasons (i) and (ii), infra).
VI.	35 USC § 103 Obviousness Arguments

…

Appellant respectfully submits that the Examiner has failed to establish a prima facie case of obviousness for at least the reasons discussed below. Furthermore, the four declarations of record, “Lorenzino 1 Declaration’’ (submitted March 6, 2017), “Lorenzino 2 Declaration” (submitted October 18, 2017), “Godin 1 Declaration” (submitted November 18, 2019), and “Godin 2 Declaration” (submitted September 22, 2020) (Appendix A-D), sets forth evidence of unexpected results, which rebut an alleged prima facie case of obviousness.

…

B.	Claim 1

The rejection is improper for three reasons: (i) the references do not teach or suggest the claimed composition and one of ordinary skill in the art would not have been motivated to select the claimed alloy composition from the teachings of the references, (ii) the claimed properties are not taught by the cited references or inherent, and (iii) the instant claimed product surprisingly demonstrates significantly superior combination of properties.

The Office notes that the compositions of Young and Cho 1 and 2 overlap with the composition of the claimed alloy, and thus, a prima facie case of obviousness is established, in the alternative, the Office asserts that it would be obvious to optimize the concentration of each element.

While Young and Cho 1 and 2 references set forth compositions which overlaps that of the claimed composition, they provide much broader ranges for their elements, such as Mg, Li, Cu, and Zr (and Mn). For example, the references teach the following:


    PNG
    media_image14.png
    194
    1212
    media_image14.png
    Greyscale


Furthermore, they do not provide any motivation for one of ordinary skill in the art to select the claimed ranges from the much broader ranges with a reasonable expectation of success.

The Office cannot rely on routine optimization without articulating why one of ordinary skill in the art would have selected the claimed alloy ranges from the broader teachings of cited references. The Federal Circuit has held that “[a]bsent some additional reasoning, the Board’s finding that a skilled artisan would have arrived at the claimed invention through routine optimization is insufficient to support a conclusion of obviousness.” In re Stepan Co., 868 F.3d 1342, 1346 (Fed. Cir. 2017). It is not the Applicant who must demonstrate the criticality of the specific thickness in the claims, absent evidence that a person of ordinary skill would have a reason to “optimize” the prior art to arrive at the specific thickness claimed. Id. at 1345:

Missing from the Board's analysis is an explanation as to why it would have been routine optimization to arrive at the claimed invention ... the Board must provide some rational underpinning explaining why a person of ordinary skill in the art would have arrived at the claimed invention through routine optimization.

Thus, the burden is on the Examiner to provide an articulation how the alloys of the cited references could be optimized to the claimed ranges with a reasonable expectation of success. The record is devoid of any such reasoning.

1.	No reason to derive claimed amount of Li

Appellant respectfully maintains that one of ordinary skill in the art would have no motivation to derive the claimed narrower amount of Li from the broader ranges specified in Young and Cho 1 and 2.

Claim 1 recites a weight percentage of Li of about 1.2 to about 1,6 wt%, and the present inventors have found that a lithium content higher than 1.7 wt.% leads to problems of thermal stability, and a lithium content lower than 1.2 wt.% results in inadequate strength and a lower gain in density. See instant Specification, [00028]. Thus, Appellant has established the criticality of the claimed Li content of about 1.2 to about 1.6 wt%.




    PNG
    media_image15.png
    219
    1213
    media_image15.png
    Greyscale


Young does not teach or suggest adding about 1.2 to about 1.6 wt.% of Li as claimed. Instead, as set forth in the Lorenzino 1 Declaration at ¶5, Young teaches a broad range of Li addition of 0.5% to 4.0 wt.%, with a more preferred range of about 2.0 to 3.0 wt.% (“A typical alloy composition would contain 2.0 to 3.0 wt. % Li [...]”. Furthermore, both of the specific exemplified alloys have respectively a Li content of 2.2 and 2.3 wt. %. Lorenzino 1 Declaration ¶5. Moreover, Young specifies that the “thermal treatment (of the invention) can be applied to aluminum-lithium, e.g.., Aluminum Association (AA) alloys such as 20903, 2091, 8090, X8192, X8092 and 8091”, where all the alloys have a minimum lithium content from to 1.7 to 2.3. Lorenzino 1 Declaration ¶5.

Cho 1 and 2 also do not teach or suggest adding about 1.2 to about 1.6 wt.% of Li as claimed. Instead, Cho 1 teaches a broad range of Li addition from 0.1-2.5 wt.% and the Example alloys in Cho 1 both have Li content of 0.9 wt.%. As set forth in the Lorenzino 1 Declaration at ¶ 8, Cho 2 also teaches a broad range of Li addition from 0.5 to 4.0 wt. %, with a more preferred range front 2.0 to 3.0 wt. % (“A typical alloy composition would contain 2.0 to 3.0 wt. % Li). Moreover, all the seven exemplified alloys have a Li content from 1.73 to 2.78 wt. %.

Thus, Young and Cho References give broad range of amounts of Li, and no suggestion is made in Young or Cho references of the particular amount of Li as set forth in claim 1. Thus, Young and Cho references provides no motivation to one of ordinary skill in the art to pursue the claimed Li range, and Dr. Lorenzino concludes in the Declaration at ¶¶5 and 8 that knowing the Young and Cho references, “I assume that one skilled in the art would not add from about 1.2 to about 1.6 wt. % of Li as claimed.” Specifically, there is no articulation of any reason to lower the Li content taught by Young and Cho 2 or raise it as taught by Cho 1. The prior art fails to suggest a criticality of the narrowly claimed range.

2.	No reason to derive amount of Zr (or Mn)

Appellant respectfully maintains that one of ordinary skill in the art also would have no motivation to derive the claimed narrower amount of Zr from the broader ranges specified in Young and Cho references.

by employing alloys with a low zirconium content, it is possible to achieve high toughness for Al-Cu-Li alloys, in particular the length of the R-curve in both the T-L and L-T directions was significantly increased, and it is possible to achieve an advantageously optimized compromise between static mechanical properties and toughness. Furthermore, the Specification asserts that the use of manganese instead of zirconium for grain structure control had several additional advantages such as obtaining a recrystallized structure and beneficial isotropic properties over a wide range of thicknesses from 0.8 to 12 mm or from about 1/32 to about 1/2 inch.
 
As seen in the Table below, the references do not teach or suggest the claimed Zr content:


    PNG
    media_image16.png
    217
    1209
    media_image16.png
    Greyscale


Young does not teach or suggest adding not more than 0.04 wt.% of Zr as claimed. Instead, as set forth in the Lorenzino 1 Declaration at ¶6, Young teaches a broad range of Zr addition of from 0 to 1.0 wt. %, a preferred range of 0 to 1.0 wt.% Zr, and a typical alloy composition comprising 0 to 0.2 wt.% Zr and the Zr is defined as “the preferred material for grain structure control”. Furthermore, both of the specific exemplified alloys have respectively a Zr content of 15 and 0.1 wt. %. Lorenzino 1 Declaration at ¶6. Moreover, it is specified that the “thermal treatment (of the invention) can be applied to aluminum-lithium, e.g.., Aluminum Association (AA) alloys such as 2090, 2091, 8090, X8192, X8092 and 8091”. Declaration at ¶6. As disclosed in the specification of the present application “The development of AlLi alloys continued in the 1980s and led to the introduction of commercial alloys AA8090, AA2090 and AA2091. All these alloys contained zirconium instead of manganese”. Declaration at ¶6. The minimum zirconium content of these cited alloys is at least 0.04 wt. % and the maximum Mn content is from 0.05 to 0.1 wt. %. Declaration at ¶6.

The Cho references also do not teach or suggest adding not more than 0.04 wt.% of Zr as claimed. Instead, Cho 1 teaches up to 0.4 wt.% of Zr, with a preferred amount of 0.05-0.15 wt.%. The exemplified alloys of Cho 1 have a Zr content of 0.09 wt.%—more than double the claimed amount. As set forth in the Declaration at ¶9, Cho 2 teaches a broad range of Zr addition from 0.03 to 0.15 wt. %, with a preferred range of 0.05-0.12 wt%, and a typical range of 0.08-0.1 wt%. Zr is also defined as “the preferred material for grain structure control”.

Moreover, all the specific seven exemplified alloys have a Zr content of 0.09, 0.12, and 0.13 wt. % which are double to more than triple the claimed amount.
all 3 references describes Zr as the “preferred material for grain structure control,” while the instant Specification asserts that manganese is used instead for grain structure control. Thus, Young and Cho provides no motivation to one of ordinary skill in the art to pursue the claimed Zr (or Mn) range, and Dr. Lorenzino concludes in the Declaration at ¶6 and 9 that knowing Young and Cho, “I assume that one skilled in the art would add more than 0.04 wt. % of Zr.”

ii.	Claimed properties are not taught or inherent

Claim 19 recites wherein said product comprises the following properties:
(a)	Kapp in T-L direction is at least 143 MPa√m;
(b)	Kapp in L-T direction is at least 150 MPa√m;
(c)	The tensile yield strength in the L-direction is at least about 370 MPa;
and wherein the thickness of the product does not exceed about 0.5 inches (or 12.7 mm).

Appellant respectfully submits that the claimed product with the claimed composition provides an unpredictable and surprising effect, in particular in terms of having the desired claimed balance of exhibiting high strength and significant improved fracture toughness properties (high TYS and Kapp together), and neither Young nor Cho references teach or suggest the instantly amended claimed balance of good properties or thickness.

The Examiner cites to both Young and Cho 2 to assert that the cited references teach the claimed fracture toughness (Kapp values). The Examiner asserts that Young teaches that fracture toughness may be 50-150 ksi√in (50.4-164.8 MPa√m). Similarly for Cho 2, the Examiner asserts that Cho 2 teaches that its product has a fracture toughness in the 50-150 ksi√in (50.4-164.8 Mpa√m).

Appellant respectfully disagrees. It is clear from the teachings of the Young and Cho 2 references that when the disclosed products have a high toughness, they also have a low TYS, and thus, the references do not teach or suggest the claimed good balance of high yield strength and fracture toughness. For Example, Cho 2 discusses that after solution heat treatment and quenching, the products have a fracture toughness of 50-150 ksi√in, but only has a range of yield strength from 25-50 ksi (172-344.7 MPa), which does not meet the claimed YS. Similarly in Young discusses that after solution heat treatment and quenching, the products have a fracture toughness of 50-150 ksi√in, but again, only have a range of yield strength from 25-50 ksi (172-344.7 MPa).

Thus, Appellant the references teach a high toughness and a low TYS (and vice versa), but do not teach or suggest the claimed balance of high yield strength and high fracture toughness.

2.	The claimed properties are not inherent

The Examiner indicates that since it would have been routine optimization to select the claimed composition from the broader compositions of Young and Cho references, the Young and Cho references teach a substantially identical composition made by a substantially identical process, the claimed properties would be expected. Thus, the Examiner appears to interpret, the properties recited as inherent features of the alloys of Cho and Young.

As discussed above, the Examiner cannot rely on routine optimization without articulating why one of ordinary skill in the art would have selected the claimed alloy ranges from the broader teachings of cited references with a reasonable expectation of success. The record is devoid of any such articulation or reasoning on the record here. Thus, Appellant respectfully submits that the Examiner’s inherency argument necessarily fails.

Furthermore, Appellant respectfully submits the Office has not met its burden of proof. As recited in MPEP § 2111, “the Examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flow's from the teachings of the applied prior art.”

As emphasized in Par Pharm., Inc. v. TWI Pharm., Inc., 773 F.3d 1186, 1195 (Fed. Cir. 2014), there is a “high standard” required to invoke the doctrine of inherency in an obviousness context, and the opinion reiterates the Court’s caution that inherency cannot be based on what may happen but what must happen by a combination of prior art that purportedly will inherently have a property recited as an affirmative limitation in a claim being examined for obviousness. As the Office has not articulated why it would be obvious to select the claimed composition with a reasonable expectation of success. Appellant respectfully submits that the inherency argument necessarily fails.

Appellant respectfully submits that the Office has not met its high burden of providing a basis to reasonably support that the alleged properties and process necessarily flows from the compounds taught by Cho and Young. As discussed in the case law cited above, inherency cannot be based on what may happen but what must happen by a combination of prior art, that purportedly will inherently have a property recited as an affirmative limitation in a claim being examined for obviousness. Thus, since the cited references sets forth such a broad composition without any motivation to select the claimed components of the claimed product, while the instant invention Specification states that its improved properties are due to its specific critical composition, Appellant respectfully submits that the Office has not even demonstrated that the cited references teaches or suggests the claimed product, much less met its high burden of providing a basis to reasonably support that the claimed properties necessarily flows from the composition as taught by Cho 1 and 2 and Young.

Even if the Examiner has met its burden, which Appellant disputes above, according to MPEP 2112.01, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. As demonstrated in the 4 Declarations (Appendix A-D) and Examples of the Specification, products having the claimed composition possess an unpredictable and surprising effect and favorable balance of properties due to the precise claimed amount of the various elements. Products having compositions falling within the broader ranges of the prior art do not possess these properties.

Thus, Appellant respectfully submit that one would not necessarily be able to obtain the claimed properties from the teachings of the Young and Cho 1 and 2 references.

(Appeal Brief, at 11:2-4 and 12:2-18:4, underlining, italics, and underlined italics in the original; bolding added; plus, some citations removed.)
Regarding the interpretation of art, the Federal Circuit held that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442 (CCPA 1971). See also e.g. MPEP § 2123. Further, the Federal Circuit also held “[i]t is well established that a reference is good for all it fairly teaches a person having ordinary skill in the art, even when the teaching is a cursory mention.” In re Mills, 470 F.2d 649, 651 (CCPA 1972, emphasis added). Furthermore, the Federal Circuit held a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See e.g. MPEP § 2123(I).
Here, the instant invention and the art are similarly optimized for use in the aerospace industry, for the same type of components and for the same properties.
The instant invention is for an aluminum alloy product optimized for use in the aerospace industry, including structural members such as members of the fuselage, bulkheads, known grain refiners include zirconium and manganese, e.g. see instant specification, at ¶0008).
Similarly, the art is optimized for use in the aerospace, including structural members, such as fuselage, bulkhead, frames, wing skin and spars, frames, extruded structural members, and fuselage applications. The art reduces weight by incorporating lithium and reduces the grain size—thereby improving strength and toughness—by incorporating manganese to control grain structure (see detailed disclosure of the art supra).
Further, as well known in the metallurgical arts, the properties of an alloy depend on both the alloy composition and the heat treatment process. Here, the art teaches the composition heat-treated with a substantially identical process, such that the claimed properties would be expected. See Tables provided in the e.g. October 5, 2020 final Office action, reproduced below.
As provided in the Office actions, a proper prima facie case of obviousness has been properly established—by establishing overlapping ranges of each element in the claimed alloy and properties, by establishing a motivation to optimize the amount of each element due to the industrial use, and by establishing a substantially identical composition made by a substantially identical process, so the claimed properties would be expected. Portions of the October 5, 2020 final Office action are provided below for ease of reference.
As a result, the burden of going forward shifts to the appellants.


11.	Claims 19-27 and 34-40 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Cho (US 2005/0006008).

a.	Regarding claims 19-25, 34, and 38, Cho teaches a sheet product composed of a low density, high strength, high fracture toughness aluminum alloy, which advantageously contains only copper, lithium, silver, magnesium, manganese, and optionally a grain refiner such as such as zirconium, and unavoidable impurities (e.g. ¶¶ 0010, 15-17, and 45), said sheet product comprising, and regarding claims 34, 38, and 40, consisting of:


Claim 19
Newly amended claims 34 & 38
Claim 20
Claim 21
Reference
Overlap
Cu
~2.2 - 2.5
~2.3 - 2.5
~2.2 - 2.5
~2.2 - 2.5
2.5-5.5
2.5
Li
~1.2 - 1.6
~1.2 - 1.6
~1.3 - 1.5
~1.2 - 1.6
0.1-2.5
~1.3-1.5
Ag
0 - ~0.4
0 - ~0.4
0 - ~0.4
0 - ~0.4
0.2-0.8
0.2-0.4
Mg
~0.2 - ~0.4
~0.2 - ~0.4
~0.2 - ~0.4
~0.3 - ~0.4
0.2-1.0
~0.3- ~0.4
Mn
~0.2 - ~0.4
~0.2 - ~0.4
~0.2 - ~0.4
~0.2 - ~0.4
0.2-0.8
~0.3- ~0.4
Fe
0-0.05
0-0.05
0-0.05
0-0.05
*
*
Si
0-0.05
0-0.05
0-0.05
0-0.05
*
*
Zr
0 - ~0.04
0 - ~0.04
0 - ~0.04
0 - ~0.04
0-0.03
0-0.03
Al
Balance
Balance
Balance
Balance
Balance
Balance
Unavoidable impurities
0-0.05 each
0-0.15 total
0-0.05 each
0-0.15 total
0-0.05 each
0-0.15 total
0-0.05 each
0-0.15 total
*
*



Claim 22
Claim 23
Claim 24
Claim 25
Reference
Overlap
Cu
~2.2 - 2.5
~2.3 - 2.5
~2.2 - 2.5
~2.2 - 2.5
2.5-5.5
~2.3-2.5
Li
~1.2 - 1.6
~1.3 - 1.5
~1.2 - 1.6
~1.2 - 1.6
0.1-2.5
~1.3-1.5
Ag
0 - ~0.4
0 - ~0.4
0 - ~0.4
0 - ~0.4
0.2-0.8
0.2- ~0.4
Mg
~0.2 - ~0.4
~0.3 - ~0.4
~0.2 - ~0.4
~0.2 - ~0.4
0.2-1.0
~0.3- ~0.4
Mn
~0.3 - ~0.4
~0.3 - ~0.4
~0.2 - ~0.4
~0.2 - ~0.4
0.2-0.8
~0.3- ~0.4
Fe
0-0.05
0-0.05
0-0.05
0-0.05
*
*
Si
0-0.05
0-0.05
0-0.05
0-0.05
*
*
Zr
0 - ~0.04
0 - ~0.04
0 - 0.03
0 - 0.01
0-0.03
0-0.01
Al
Balance
Balance
Balance
Balance
Balance
Balance
Unavoidable impurities
0-0.05 each
0-0.15 total
0-0.05 each
0-0.15 total
0-0.05 each
0-0.15 total
0-0.05 each
0-0.15 total
*
*


* “Inevitable elements and impurities” (e.g. ¶¶ 0012, 16-17, and 33, in wt%.) Cho does not expressly teach the “inevitable elements and impurities, including iron and silicon to be in the claimed ranges. However, a person of ordinary skill in the art would understand that “inevitable elements and impurities” should be minimized to prevent deleterious / unintended effects on the composition (e.g. if they were beneficial, they would be included) so it would have been obvious to minimize the amount of iron, silicon and other unavoidable impurities to within intended elements are in amounts as small as 0.05 wt% (e.g. if zirconium is included, a preferred content of Zr is 0.05-0.15 wt%), it suggests “the inevitable elements and impurities” are present in quantity smaller than 0.05 wt%

The ranges disclosed by Cho teach overlap the claimed ranges, so a prima facie case of obviousness exists. See also e.g. MPEP § 2144.05(I). 

Further, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to select the claimed aluminum composition from the aluminum composition disclosed by Cho because Cho teaches the same utility (i.e. aircraft wing or body parts, e.g. ¶0003) in the whole disclosed range.

In the alternative, Cho teaches grain refinement elements, such as zirconium, is merely optional, so the grain refinement element, such as Zr, may be 0% (supra), reading on “the alloy being substantially zirconium free,” e.g. MPEP § 2144.05(I).

Regarding the previously added limitation “the thickness of the product does not exceed about 0.5 inches,” Cho teaches the sheet product exhibits improved properties in virtually any thickness range, including less than 3 inches (e.g. ¶¶ 0010 and 26), reading on said limitation, e.g. MPEP § 2144.05(I).

Regarding the previously added limitation “said product comprises … tensile yield strength in the L direction is at least about 370 MPa,” Cho teaches a sheet product with a tensile yield strengths of TYS(L) > 489.5 MPa, TYS(LT) > 468.8 MPa, and TYS(ST) > 448.2 MP (e.g. ¶¶ 0028, 30, and 32), reading on said limitation, e.g. MPEP § 2144.05(I),

Regarding the previously added limitation “said product comprises the following properties … Kapp in L-T direction is at least 150 MPa√m;” and, previously amended limitation “said product comprises the following properties … Kapp in T-L direction is at least 143 MPa√m,” Cho teaches a sheet product with high fracture toughness (e.g. supra), but does not expressly teach said limitations.

However, Cho teaches a substantially identical composition (e.g. supra), made by a substantially identical process (infra), so said property would be expected, e.g. MPEP § 2112.01(II).


Instant Invention
(¶¶ 0039-41)
Reference
(e.g. ¶0036)
Overlap
Homogenizing
480-520°C, 
for 5-60 hour
980°F (527°C),
for 24 hours
~520°C,
for 24 hours
Hot-rolling initial temperature
450-490°C
780°-900°F (415-482°C)
450-482°C
Solution heat-treatment
480-520°C,
for 0.25-4 hours
980°F (526°C),
for 2 hours
526°C,
For 2 hours
Quenching
Water quenching
Water quenching
Water quenching
Stretching
1-5%
3%
3%
Aging
140-170°C,
for 5-80 hour
320°F (160°C),
for 17 hours
160°C,
for 17 hours


…

12.	Claims 19-27 and 34-40 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Young et al (US 4,790,884).

a.	Regarding claims 19-25, 34, and 38-39, Young teaches an aluminum alloy flat-rolled product (2:5-7) for use in an aircraft wing or body parts (e.g. 5:19-20), which may contain only copper, lithium, magnesium, manganese, and zirconium, with limited impurities (2:36-45), reading on “aluminum alloy rolled product,” said product having a composition consisting of:


Claim 19
Claim 20
Claim 21
Claim 22
Claim 23
Reference
Overlap
Cu
~2.2 - 2.5
~2.2 - 2.5
~2.2 - 2.5
~2.2 - 2.5
~2.3 - 2.5
2.0-3.0
~2.3 - 2.5
Li
~1.2 - 1.6
~1.3 - 1.5
~1.2 - 1.6
~1.2 - 1.6
~1.3 - 1.5
1.0-4.0
~1.3 - 1.5
Ag
0 - ~0.4
0 - ~0.4
0 - ~0.4
0 - ~0.4
0 - ~0.4
0
0
Mg
~0.2 - ~0.4
~0.2 - ~0.4
~0.3 - ~0.4
~0.2 - ~0.4
~0.3 - ~0.4
0-5.0
~0.3 - ~0.4
Mn
~0.2 - ~0.4
~0.2 - ~0.4
~0.2 - ~0.4
~0.3 - ~0.4
~0.3 - ~0.4
0-2.0
~0.3 - ~0.4
Fe
0-0.05
0-0.05
0-0.05
0-0.05
0-0.05
0-0.5
0-0.05
Si
0-0.05
0-0.05
0-0.05
0-0.05
0-0.05
0-0.5
0-0.05
Zr
0 - ~0.04
0 - ~0.04
0 - ~0.04
0 - ~0.04
0 - ~0.04
0-1.0
0 - ~0.04
Al
Balance
Balance
Balance
Balance
Balance
Balance
Balance
Impurities
0-0.05 each
0-0.15 total
0-0.05 each
0-0.15 total
0-0.05 each
0-0.15 total
0-0.05 each
0-0.15 total
0-0.05 each
0-0.15 total
0 - ~0.05 each
0-0.15 total
0-0.05 each
0-0.15 total



Claim 24
Claim 25
Newly amended claim 34
Newly amended claim 38
Claim 39
Reference
Overlap
Cu
~2.2 - 2.5
~2.2 - 2.5
~2.3 - 2.5
~2.3 - 2.5
~2.3 - 2.4
2.0-3.0
~2.3 - 2.4
Li
~1.2 - 1.6
~1.2 - 1.6
~1.2 - 1.6
~1.2 - 1.6
~1.3 - 1.5
1.0-4.0
~1.3 - 1.5
Ag
0 - ~0.4
0 - ~0.4
0- ~0.4
0- ~0.4
0 - ~0.4
0
0
Mg
~0.2 - ~0.4
~0.2 - ~0.4
~0.2 - ~0.4
~0.2 - ~0.4
~0.3 - ~0.4
0-5.0
~0.3 - ~0.4
Mn
~0.2 - ~0.4
~0.2 - ~0.4
~0.2 - ~0.4
~0.2 - ~0.4
~0.3 - ~0.4
0-2.0
~0.3 - ~0.4
Fe
0-0.05
0-0.05
0-0.05
0-0.05
0-0.05
0-0.5
0-0.05
Si
0-0.05
0-0.05
0-0.05
0-0.05
0-0.05
0-0.5
0-0.05
Zr
0 - 0.03
0 - 0.01
0 - ~0.04
0 - ~0.04
0 - ~0.04
0-1.0
0 - 0.01
Al
Balance
Balance
Balance
Balance
Balance
Balance
Balance
Impurities
0-0.05 each
0-0.15 total
0-0.05 each
0-0.15 total
0-0.05 each
0-0.15 total
0-0.05 each
0-0.15 total
0-0.05 each
0-0.15 total
0 - ~0.05 each
0-0.15 total
0-0.05 each
0-0.15 total


The ranges disclosed by Young teach overlap the claimed ranges, so a prima facie case of obviousness exists. See MPEP § 2144.05(I).

Further, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to select the claimed aluminum composition from the aluminum composition disclosed by Young because Young teaches the same utility (i.e. aircraft wing or body parts, e.g. 5:19-20) in the whole disclosed range.

In the alternative, Young teaches the concentration of each of Li, Cu, Mg, Mn, and Zr is result-effective on the physical properties and/or microstructure (2:49-3:41). As a result, it would have been obvious to a person of ordinary skill in the art at the time of the invention to optimize the concentration of each of Li, Cu, Mg, Mn, and Zr to the claimed ranges in order to optimize the physical properties and/or microstructure. MPEP § 2144.05(II).

In the alternative, Young teaches Zirconium in the amount of 0% (supra) and further that zirconium is merely preferred for grain structure control (e.g. 3:37-38), reading on “the alloy being substantially zirconium free,” MPEP § 2144.05(I).

Regarding the previously added limitation “the thickness of the product does not exceed about 0.5 inches,” Young teaches the product may have a thickness of from 0.1 to 0.25 inch for sheet, 0.25 to 6.0 inches for plate, or from 0.010 to 0.249 inch and usually from 0.030 to 0.10 inch for other types of airplane sheet parts, reading on said limitation, e.g. MPEP § 2144.05(I).

Regarding the previously added limitation “said product comprises the following properties … Kapp in L-T direction is at least 150 MPa√m;” and, previously amended limitation “said product comprises the following properties … Kapp in T-L direction is at least 143 MPa√m,” Young teaches an aluminum alloy flat-rolled product for use in an aircraft wing or body parts (e.g. supra), but does not expressly teach said limitations.

However, Young teaches the fracture toughness may be 50-100 ksi√in or 50-150 ksi√in (5:14-18 or 5:49-60, 50.4-109.9 MPa√m or 50.4-164.8 MPa√m) and further teaches “lithium is very important not only because it permits a significant decrease in density but also because it improves tensile and yield strengths markedly as well as improving elastic modulus” (4:14-31), but does not expressly teach said limitations.

However, Young teaches a substantially identical composition (e.g. supra), made by a substantially identical process (infra), so said property would be expected, e.g. MPEP § 2112.01(II).


Instant Invention
(¶¶ 0039-41)
Reference 
(3:62-5:40)
Overlap
Homogenizing
480-520°C,
for 5-60 hr
900-1040°F (482-560°C),


for 20-40 hr
Hot-rolling initial temperature
450-490°C,
to 4-12.7 mm
750-1000°F (399-538°C),
to 0.1-0.25 inches (2.54-6.35 mm)
450-490°C,
to 4-6.35 mm
Solution heat-treatment
480-520°C,
for 0.25-4 hr
950-1050°F (510-566°C) for e.g. 1 mt-2 hr 
510-520°C,
for 0.25-2hr
Quenching
With room-temperature water
Quenching w 75°F water
Quenching room-temperature water
Stretching
1-5%
1-3%
1-3%
Aging
140-170°C,
for 5-80 hr
125-270°F,
e.g. 6-100 hr
140-170°C,
for 6-80 hr


…

13.	Claims 19-24 and 34-40 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Cho et al (US 4,806,174).

a.	Regarding claims 19-24, 34, and 38-39, Cho teaches an aluminum alloy rolled product with optimized fracture toughness and strength properties for use in aircraft members, said product having a composition consists essentially of (2:55-3:19, 3:65-4:5, 6:9-11, and 10-3:7):


Claim 19
Claim 20
Claim 21
Claim 22
Claim 23
Reference
Overlap
Cu
~2.2 - 2.5
~2.2 - 2.5
~2.2 - 2.5
~2.2 - 2.5
~2.3 - 2.5
0-5.0
~2.23- 2.5
Li
~1.2 - 1.6
~1.3 - 1.5
~1.2 - 1.6
~1.2 - 1.6
~1.3 - 1.5
1.0-4.0
~1.3 - 1.5
Ag
0 - ~0.4
0 - ~0.4
0 - ~0.4
0 - ~0.4
0 - ~0.4
0
0
Mg
~0.2 - ~0.4
~0.2 - ~0.4
~0.3 - ~0.4
~0.2 - ~0.4
~0.3 - ~0.4
0-5.0
~0.3 - ~0.4
Mn
~0.2 - ~0.4
~0.2 - ~0.4
~0.2 - ~0.4
~0.3 - ~0.4
~0.3 - ~0.4
0-2.0
~0.3 - ~0.4
Fe
0-0.05
0-0.05
0-0.05
0-0.05
0-0.05
0-0.5
0-0.05
Si
0-0.05
0-0.05
0-0.05
0-0.05
0-0.05
0-0.5
0-0.05
Zr
0 - ~0.04
0 - ~0.04
0 - ~0.04
0 - ~0.04
0 - ~0.04
0.03-0.15
0.03 - ~0.04
Al
Balance
Balance
Balance
Balance
Balance
Balance
Balance
Impurities
0-0.05 each
0-0.15 total
0-0.05 each
0-0.15 total
0-0.05 each
0-0.15 total
0-0.05 each
0-0.15 total
0-0.05 each
0-0.15 total
0-0.05 each
0-0.15 total
0-0.05 each
0-0.15 total



Claim 24
Newly amended claim 34
Newly amended claim 38
Claim 39
Reference
Overlap
Cu
~2.2 - 2.5
~2.3 - 2.5
~2.3 - 2.5
~2.3 - 2.4
0-5.0
~2.3 - 2.4
Li
~1.2 - 1.6
~1.2 - 1.6
~1.2 - 1.6
~1.3 - 1.5
1.0-4.0
~1.3 - 1.5
Ag
0 - ~0.4
0 - ~0.4
0 - ~0.4
0 - ~0.4
0
0
Mg
~0.2 - ~0.4
~0.2 - ~0.4
~0.2 - ~0.4
~0.3 - ~0.4
0-5.0
~0.3 - ~0.4
Mn
~0.2 - ~0.4
~0.2 - ~0.4
~0.2 - ~0.4
~0.3 - ~0.4
0-2.0
~0.3 - ~0.4
Fe
0-0.05
0-0.05
0-0.05
0-0.05
0-0.5
0-0.05
Si
0-0.05
0-0.05
0-0.05
0-0.05
0-0.5
0-0.05
Zr
0 - 0.03
0 - ~0.04
0 - ~0.04
0 - ~0.04
0.03-0.15
~ 0.03
Al
Balance
Balance
Balance
Balance
Balance
Balance
Impurities
0-0.05 each
0-0.15 total
0-0.05 each
0-0.15 total
0-0.05 each
0-0.15 total
0-0.05 each
0-0.15 total
0-0.05 each
0-0.15 total
0-0.05 each
0-0.15 total


The ranges disclosed by Cho overlap the claimed ranges, so a prima facie case of obviousness exists. See MPEP § 2144.05(I).

Further, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to select the claimed aluminum composition from the aluminum composition disclosed by Cho because Cho teaches the same utility (i.e. aircraft parts, e.g. 10:6) in the whole disclosed range.

In the alternative, Cho teaches the concentration of each of Li, Cu, Mg, Mn, and Zr is result-effective on the physical properties and/or microstructure (4:14-5:6). As a result, it would have been obvious to a person of ordinary skill in the art at the time of the invention to optimize the concentration of each of Li, Cu, Mg, Mn, and Zr to the claimed ranges in order to optimize the physical properties and/or microstructure. MPEP § 2144.05(II).

In the alternative, Cho teaches Zirconium in the amount of 0.03% (supra) and further that zirconium is merely preferred for grain structure control (e.g. 5:2-3), reading on “the alloy being substantially zirconium free,” MPEP § 2144.05(I).

Regarding the previously added limitation “the thickness of the product does not exceed about 0.5 inches,” Cho teaches the product may have a thickness of 0.1-0.25 inches for a sheet and 0.25 to 10.0 inches for a plate (e.g. 7:33-35) , reading on said limitation, MPEP § 2144.05(I).

Regarding the previously added limitation “said product comprises the following properties … Kapp in L-T direction is at least 150 MPa√m;” and, previously amended limitation “said product comprises the following properties … Kapp in T-L direction is at least 143 MPa√m,” Cho teaches an aluminum alloy rolled product with optimized fracture toughness and strength properties for use in aircraft members (e.g. supra), wherein the fracture toughness may be 50-150 ksi√in (5:8-9, 50.4-164.8 MPa√m) and further teaches “lithium is very important not only because it permits a significant decrease in density but also because it improves tensile and yield strengths markedly as well as improving elastic modulus. Additionally, the presence of lithium improves fatigue resistance. Most significantly though, the presence of lithium in combination with other controlled amounts of alloying elements permits aluminum alloy products which can be worked to provide unique combinations of strength and fracture toughness while maintaining meaningful reductions in density” (e.g. 2:49-59), but does not expressly teach said limitations.

However, Cho teaches a substantially identical composition (e.g. supra), made by a substantially identical process (infra), so said property would be expected. MPEP § 2112.01(II).

Instant Invention
(¶¶ 0039-41)
Reference (e.g. 5:5:49- and examples)
Overlap
Homogenizing
480-520°C,
for 5-60 hr
900-1050°F (482-566°C),
for 20-40 hr
482-520°C,
for 20-40 hr
Hot-rolling initial temperature
450-490°C,
to 4-12.7 mm
750-1000°F (399-538°C),
to 0.1-0.25 inches (2.54-6.35 mm)
450-490°C,
to 4-12.7 mm
Solution heat-treatment
480-520°C,
for 0.25-4 hr
665-925°F (351-496),
for e.g. 1-2 hr
480-496°C,
for e.g. 1-2 hr
Quenching
Room-temperature water
72°F water
Quenching room-temperature water
Stretching
1-5%
3-14
3-5
Aging
140-170°C,
for 5-80 hr
150-400°F(66-204),
for e.g. 8-24 hr
140-170°C,
for 8-24 hr


 (October 5, 2020 final Office action, at §§ 11, 12, and 13, emphasis in the original.)

The examiner respectfully notes that a proper prima facie case of obviousness has been established—by establishing overlapping ranges of each element in the claimed alloy and properties, by establishing a motivation to optimize the amount of each element due to the industrial use, and by establishing a substantially identical composition made by a substantially identical process, so the claimed properties would be expected.
Since a proper prima facie case of obviousness has been established, the burden of going forward shifts to the appellants.

In light of all of the evidence of record, the prima facie case of obviousness should be maintained since (1) data associated with a comparative example should not be used to support a showing of Unexpected Results and (2) insufficient evidence was provided to support a showing of Unexpected Results.

Second, the appellants argue even if a prima facie case of obviousness was established, the instant invention allegedly has unpredictable and surprising properties (See alleged reason (iii), infra).
However, the allegation uses data associated with Comparative Example B in an improper attempt to support a finding of Unexpected Results.
VI.	35 USC § 103 Obviousness Arguments

…

Appellant respectfully submits that the Examiner has failed to establish a prima facie case of obviousness for at least the reasons discussed below. Furthermore, the four declarations of record, “Lorenzino 1 Declaration’’ (submitted March 6, 2017), “Lorenzino 2 Declaration” (submitted October 18, 2017), “Godin 1 Declaration” (submitted November 18, 2019), and “Godin 2 Declaration” (submitted September 22, 2020) (Appendix A-D), sets forth evidence of unexpected results, which rebut an alleged prima facie case of obviousness.

The present application demonstrates that the claimed product provides an unpredictable and surprising effect, specifically a desirable claimed balance of high strength and significant improved fracture toughness properties (high TYS and Kapp together). Young and Cho 1 and 2 do not teach or suggest such a surprising effect. In fact, as set forth in the Specification and four Declarations, comparison alloys within the ranges set out in the cited references do NOT achieve the desired balance of properties.

…

B.	Claim 1

The rejection is improper for three reasons: (i) the references do not teach or suggest the claimed composition and one of ordinary skill in the art would not have been motivated to select the claimed alloy composition from the teachings of the references, (ii) the claimed properties are not taught by the cited references or inherent, and (iii) the instant claimed product surprisingly demonstrates significantly superior combination of properties.



iii.	Unexpected Results

The Young and Cho 1 and 2 references do not teach or suggest the claimed composition. However, even if, arguendo, a prima facie case of obviousness were established, the composition of the invention provides unexpected results, as evidenced in the Lorenzino Declarations 1 and 2, and Godin Declarations 1 and 2 of record (Appendix A-D).

The present application demonstrates that the claimed product provides an unpredictable and surprising effect; it has a good balance of exhibiting high strength and significant improved fracture toughness properties (high TYS and Kapp together) that the products having a composition within the broader ranges set forth in the Young and Cho references do not possess. Furthermore, the Godin Declarations 1 and 2 demonstrate that alloy compositions representative of alloy B of the instant invention (having no Ag) also achieves the claimed unexpected results of claim 19. Young and Cho do not suggest such a surprising effect, and in fact, comparison alloys within ranges set forth in Young and Cho indisputably do NOT achieve the desired balance of properties.

Appellant respectfully submits that there are FOUR Declarations submitted, all of which along with the data in the Specification, demonstrate that the claimed product comprising the claimed composition demonstrates higher than expected toughness and better balance of high yield strength and high fracture toughness compared to comparison products representative of Young and Cho alloys.

1.	Example of Specification

The Examples compares instant claimed B (no Ag) and C with comparison Example A (AA 2098 silver containing alloy with higher than claimed Zr amount (0.14%) (for grain structure control), lower than claimed Mn (0.01%) and higher than claimed Cu amount (3.6%)) and comparison Example D (lower than claimed Cu (1.5%)). The comparison examples comprise compositions within the broader ranges of the Young and Cho references.

As demonstrated, Examples B-D has the lowest density and 100% recrystallization rate compared to Example A 20% rate.

Tables 5 and 6 set forth mechanical properties (tensile yield strength, ultimate strength, and elongation at fracture) and toughness properties (resistance to crack propagation) and are reproduced below:

    PNG
    media_image17.png
    723
    1179
    media_image17.png
    Greyscale

As seen in Table 5, the static mechanical properties of Examples B and C, while lower than that of Example A, are still comparable. Instant Examples B and C also demonstrate a very low anisotropy (with a claimed difference between tensile yield strength at 45° to the rolling direction and the tensile yield strength in the LT direction). However, as seen in Table 6, the claimed Examples B and C demonstrate much higher fracture toughness properties than comparison Examples A and D.

While the Example does in places refer to Alloy C (which has a silver content of above 0.1 wt.%) as the alloy according to the invention, there is nothing that requires Appellant to only claim the preferred alloy. The Example also sets out alloy B (from Table 2) which does not contain any Ag, and both Alloys B and C achieve the claimed properties of claim 19, compared to comparison Alloy A and D.

Thus, only the products comprising the claimed composition (Examples B and C) demonstrate higher than expected toughness and also better balance of yield strength and fracture toughness and the properties as claimed: a yield strength in I, direction higher than 370 MPa and a Kapp in T-L higher than 143 MPa√m and in L-T higher than 150 MPa√m, compared to comparison alloys representative of alloys of Cho and Young.

This result is surprising and unexpected and Young and Cho do not teach or suggest an alloy having these properties. As concluded by Dr. Lorenzino at ¶ 11 of the Declaration, “based on the teachings of Young and/or Cho, I cannot derive the claimed alloy nor expect that this alloy would have significant improved fracture toughness properties.”

2.	Results set forth in Lorenzino Declarations 1 and 2

As discussed in ¶4 of the Lorenzino 2 Declaration, Dr. Lorenzino compared the results obtained from three different alloys whose chemical compositions are provided in Table 1:


    PNG
    media_image18.png
    282
    1091
    media_image18.png
    Greyscale


As seen in Table 1, alloy 32 is the claimed composition and comparison alloys 35 and 36 have a composition within the broader range set forth in the references:

Alloy 32 has a chemical composition inside the ranges of the present invention. Alloys 35 and 36 are representative of the alloys taught by Young and Cho as explained previously. Alloy 35 differs from alloy 32 in particular in that it has a higher Li content, namely a Li content of 1.7 wt. %. Alloy 36 differs from alloy 32 in particular in that it has higher Li and Zr contents, namely a Li content of 1.7 wt. % and a Zr content of 0.1 wt. %.

Lorenzino Declaration 2 at ¶4 provides R curves of samples 32, 35, and 36, and demonstrates sample 32 has a much higher fracture toughness than the comparison samples. As set forth in ¶¶5-6 of Lorenzino Declaration 2, further testing was done on the three samples (32, 35, and 36) to measure TYS in 3 directions (L, LT, and 45°), and also of fracture toughness properties: the Kapp and the Keff in the T-L direction, and it can be seen that sample 32 has a better balance of high yield strength and high fracture toughness (both high TYS and Kapp together) compared to samples 35 and 36, which are samples according to the teaching of Young or Cho.

3.	Godin 2 Declaration- Addressing Office’s concerns that comparative samples are not representative of art/Sample B

The Examiner asserts that samples 35 and 36 of Lorenzino 2 Declaration are not representative of the art (Cho and Young) as the art teaches silver in the amount of 0%, which reads on the claimed invention. However, the Office asserts that samples 35 and 36 have silver in the amount of 0.3%.

Appellant submitted Godin Declaration 1 to address the Examiner’s concerns as it compares two alloy compositions, alloy X (representative of alloy B and alloys of the instant invention) and alloy Y (reference alloy representative of examples 

Mechanical properties from tensile tests performed in the TL direction and resistance to crack propagation properties were set forth in the Tables, reproduced below.


    PNG
    media_image19.png
    579
    1146
    media_image19.png
    Greyscale


As set forth in ¶10, Alloy X presents similar toughness and yield strength compared to Alloy B from the Examples in the instant Application. While toughness of alloy X is slightly lower than toughness of alloy B from the Examples due to experimental conditions, testing reproducibility, and testing specimen geometry. Dr. Godin considers that toughness achieved by alloy X is about similar to toughness of alloy B.

Furthermore, as X and Y alloys have been processed on the same rolling mill with similar conditions, comparing results between X and Y is fair. It can be seen from the Table and graph that alloy X presents a higher toughness (an improvement of 12%) than alloy Y (representative of Young and Cho alloys), which was unexpected.

Thus, the Godin Declaration 1 compared an alloy within the claimed composition (similar to Alloy B from Example) with a comparison alloy representative of Alloys of Cho and Young (all without Ag), and also demonstrated higher than expected toughness and also better balance of yield strength and fracture toughness for the claimed product.

4.	Godin Declaration 2- Addressing Examiner’s concerns towards Sample X/ sample B

The Examiner again asserted that the Godin Declaration 1 is insufficient to overcome the rejections. The Office took issue with the Declaration stating that composition X from the Declaration is not representative of the claimed composition and alloy B. The Office asserted that only Alloy C from the Examples represents the instant invention as the Specification indicates that silver is a required element and the Example asserts that Example B is a comparison alloy having strength lower than Alloy C, which might be related to the absence of silver in Example B. Appellant respectfully disagrees.

As explained above, while the Specification and Example do note that the preferred alloy is alloy C, which has a silver content of above 0.1 wt.%, there is no precedent that requires Appellant to only claim the preferred alloy. The Example also sets out alloy B (from Table 2) which does not contain any Ag. Although as the Specification points out, Alloy B achieves a lower strength than the preferred Alloy C, the Example clearly demonstrates that both Alloys B and C achieve the claimed properties of claim 19 (specifically, the mechanical strength and roughness results), and both alloys achieve a higher balance of mechanical strength and roughness properties than comparison Alloy A (which comprises a composition within the range set out by the cited prior art). Similarly, as set forth in Godin Declaration 1, alloy X (representative of alloy B from the Examples) also presents a higher toughness than alloy Y (representative of Young and Cho alloys) and better balance of yield strength and fracture toughness, which was unexpected.

Thus, while alloy C is a preferred alloy and achieves slightly higher mechanical properties than alloy B, it does not mean that only alloy C represents the instant invention. As set out in the Specification, Alloy B (and Alloy X from Godin Declaration 1) also achieves the claimed mechanical strength and roughness properties, which comparison Alloy A/ Alloy Y (falling within the claimed ranges of cited references) do not.

Appellant submitted a second Godin Declaration (Godin Declaration 2) to addresses the Office’s concerns as it discusses alloy composition “2654-33” comprising a small amount of Ag, and its mechanical and roughness properties. As can be seen from f5, Alloy 2654-3 comprises a composition within the claimed ranges, with a small amount of Ag at 0.007 wt%. After undergoing the conditions of transformation of ¶6, tensile tests and R curves on CCT760 specimens were performed in the TL and L directions and the following mechanical and toughness properties were obtained as set forth in ¶¶ 7-8:


    PNG
    media_image20.png
    402
    990
    media_image20.png
    Greyscale



As discussed in ¶9 of the Godin Declaration 2, it is observed that the product comprising the claimed composition presented properties as claimed: a yield strength in L direction higher than 370 MPa and a Kapp in T-L higher than 143 MPa√m and in L-T higher than 150 MPa√m. Thus, an alloy product having the claimed composition again demonstrated to achieve the claimed mechanical and toughness properties.

There are FOUR Declarations submitted, all of which along with the data, in the Specification, demonstrates that the claimed product comprising the claimed composition demonstrates higher than expected toughness and better balance of high yield strength and high fracture toughness compared to comparison products representative of Young and Clio alloys. The Office is not permitted to interpret Appellant’s invention according to his own opinion contrary to the weighty record evidence.

5.	Godin Declarations commensurate in scope with claims

The Office asserts that Godin 1 and 2 Declarations are not commensurate with the scope of the claims as claimed, as the Office asserts that the disclosure of the instant invention requires the presence of 0.1 wt.% of silver or more. Appellant respectfully disagrees and refer to the discussions above.

6.	The Office Improperly Dismissed Results/Declarations

The Examiner improperly disregarded the evidence against obviousness discussed in the previous Responses, the Example in the Specification and the four Declarations of record. This evidence establishes unexpected results of the claimed composition versus comparison compositions within the broader ranges of the cited references.

MPEP § 716.01(c) (III) provides that opinion testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue. The Declarants in the 4 Declarations set forth evidence and data comparing properties of the claimed composition against comparison 

The Examiner simply stated that unexpected results must actually be unexpected and of statistical and practical significance and unexpected results for a claimed range must be shown by a demonstration of “a marked improvement, over results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree.” The inference here is that the data demonstrated in the Specification and 4 Declarations does not demonstrated unexpected results of a statistical and practical significance. Thus, the Examiner appears to have simply dismissed the data without addressing why or offer any evidence rebutting any of the data or statements in the Declarations.

Appellant respectfully submits that after an applicant responds to a prima facie rejection with factual data or evidence, the USPTO cannot ignore or dismiss such evidence or rebuttal arguments in a cursory manner as the Examiner has done here. MPEP § 716.01 and the Federal Circuit instruct examiners to consider all evidence and provide more than conclusory reasons why such evidence is insufficient to overcome a rejection:

Where the evidence is insufficient to overcome the rejection, the examiner must specifically explain why the evidence is insufficient. General statements such as “the declaration lacks technical validity” or “the evidence is not commensurate with the scope of the claims” without an explanation supporting such findings are insufficient.

Although an examiner can be unpersuaded by evidence presented by an applicant, the evidence must be given proper consideration. The Board has reversed examiners who have been “largely dismissive” of evidence. In Ex parte Malone, the Examiner deemed a declaration insufficient to overcome the obviousness rejections because it purportedly stated only conclusions as to why a person of ordinary skill would not understand the prior art reference to disclose a claimed feature. The Board chastised the Examiner for a “largely dismissive” response to the Applicant’s declaration (which contained detailed facts) and reversed the obviousness rejection “since the Examiner did not properly consider the submitted evidence” or explain in detail why it was deficient. And in Ex parte Rapp, the Applicant submitted a declaration as evidence of long-felt need and commercial success for a food product. The Examiner acknowledged that the appellant had presented rebuttal evidence, but stated: “However, the claimed composition and process has been shown and would have been obvious to make such a product as shown above.” The PTAB reversed the obviousness rejection, characterizing the examiner’s response to the declaration as “largely dismissive.”

Furthermore, not only must factual evidence be considered, but examiners must articulately rebut any facts in the declaration to properly maintain the rejection.

why the data and Declaration testimony of four different declarations should be discounted, Appellant respectfully submits that the data and testimony/explanation are sufficient to establish that the instant claimed invention achieves the unexpected results of a better balance of high yield strength and high fracture toughness properties (high TYS and Kapp together) compared to comparison alloys, especially alloys according to the teaching of Young and Cho.

a.	General allegations or Tontine optimization cannot support obviousness

Here, the Examiner’s conclusory statement that it would have been obvious to optimize the concentration of the elements to optimize physical properties is not sufficient to discount Appellant’s extensive data of unexpected results. Similar assertions were made by the Examiner in U.S. 11/612,131(US ‘131), of which the present Application is a continuation of, and were found by the Board to be reversible error. Declaration testimony in U.S. ‘131 included a statement that the results would have been considered “surprising and unexpected” by one of ordinary skill in the art. In U.S. ‘131, the Board determined that the Office had not produced evidence or sufficient reasoning why that testimony should be discounted and held that the Office’s assessment of the proffered evidence constituted reversible error.  (quoting In re Soni (“[When an applicant demonstrates substantially improved results, as Soni did here, and states that the results were unexpected, this should suffice to establish unexpected results in the absence of evidence to the contrary.”)).

Just like the declaration testimony in U.S. ‘131, the Lorenzino 1 and 2 Declarations and the Godin 1 and 2 Declarations contains data, and assertions that the results are unexpected—an assertion that has not been contradicted with any evidence by the Office. Just as found by the Board in U.S. ‘131, Appellant’s demonstration of substantially Improved results (in the Lorenzino Declarations and the Godin Declarations) should suffice to establish unexpected results in the absence of evidence to the contrary.

7.	Applicant provided a sufficient number of tests Inside and outside range

The Examiner also asserts that the showing of unexpected results must be shown over the entire claimed range, and Appellant needs to compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.

According to MPEP § 716.02(d), the nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the 

Appellant respectfully submits that unexpected results was shown for the data from FOUR declarations and Example of Specification:

1)	instant Specification Examples comparing instant claimed invention C and B with comparison Example A (AA 2098 silver containing alloy with higher than claimed Zr amount (for grain structure control) and higher Cu amounts) and comparison Example D (lower than claimed Cu),
2)	sample 32 of the claimed composition versus comparison samples 35 and 36 in the Lorenzino Declarations 1 and 2,
3)	sample X of the claimed composition versus comparison sample Y in the Godin 1 Declaration, and
4)	sample 2654-33 of the claimed composition of Godin 2 Declaration.

All the data demonstrated that the claimed alloys achieve a. surprisingly favorable balance of high yield strength (and low anisotropy) and high fracture toughness properties, which was not achieved by the five comparison alloys (A, D, Samples 35, 36, and Y) which comprise compositions within the broader ranges set forth in the cited references. Moreover, the Examiner has not identified any specific compositions that are closer to the presently-claimed range than the ones tested by the Appellant.

Appellant respectfully submits that the Office has repeatedly asserted that Appellant has not compared a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range, without indicating what is lacking in Appellant’s data or provided any technical reasoning for why the data presented cannot be extrapolated to the full scope of the presently claimed composition. Appellant respectfully submits that data from 4 declarations and Examples of the Specification have been submitted, and a sufficient number of tests both inside and outside of the claimed range has been shown (including 5 comparison alloys outside of the presently-claimed range of elemental constituents, none of which satisfy the claimed properties). Thus, one of ordinary skill in the art would be able to determine a trend in the data which would allow' the artisan to reasonably extend the probative value thereof and criticality of the claimed range has been demonstrated.

Moreover, in U.S. 11/612,131, of which the instant application is a continuation, a similar assertion was made by the Office that the declaration evidence did not include a sufficient number of data points both within and outside the claimed ranges. Nevertheless, on appeal, the Patent Trial and Appeal Board (“the Board”) agreed with Appellant that the examples that were provided reveal trends in the results. The Board further stated that as the cited reference did not appreciate any unexpectedly different results when the amounts are varied within the 

Just like the declaration testimony in U.S. ‘131, the Lorenzino 1 and 2 Declarations and Godin 1 and 2 Declarations compare examples of the invention with examples of the closest prior art, and they show that slight differences in elements, such as Li and/or Zr, lead to unexpected differences (namely, better balance of high yield strength and high fracture toughness) that were not appreciated within the broad prior art ranges of Young or Cho. Thus, similar to U.S. ‘131, a requirement of additional data points outside the claimed ranges would not be reasonable.

(Appeal Brief, at 11:2-4, 12:2, and 18:5-29:1, underlining, italics, and underlined italics in the original; bolding added; plus, some citations removed.)
As a preliminary matter regarding the parent application (11/612,131), the examiner respectfully notes that having duly noted the Board’s decision and learned therefrom, the instant art and Office actions are meaningfully different than those of the parent case.
Applying the same standards as provided in the parent application to the instant one should conclude the instant invention is prima facie obviousness in light of all of the evidence of record—including a reading of the specification in the entirety, the prosecution history, and the declarations.

Regarding the allegation of Unexpected Results, the examiner reiterates that (1) the argument is not commensurate with the scope of the initial disclosure as claimed and (2) the argument uses data associated with a comparative example (Comparative Example B) in an improper attempt to bolster a showing of Unexpected Results.

As a preliminary matter, the examiner respectfully provides the following summary of the claim limitation at issue, “up to 0.4 wt.% Ag” (emphasis added) was amended in the May 26, 2015 filing, subsequent to the initial filings of the May 12, 2014 of the non-provisional application and January 30, 2006 provisional application.
In said provisional application, to which the instant application claims priority, a plain reading of its specification indicates the necessary inclusion of silver in the inventive alloy. Further, the broad disclosure of the provisional specification teaches silver is required in a minimum amount of at least 0.1 wt.%.
[00011]	For these and other reasons, the present inventors arrived at the present invention directed to an aluminum copper lithium magnesium silver alloy, that exhibits high strength without anisotropy, and high toughness, it also specifically exhibits high crack extension before unstable fracture of wide pre-cracked panels, as well as high corrosion resistance.

[00022]	An aluminum-copper-lithium-silver-magnesium alloy according to one embodiment of the invention advantageously has the following composition:


    PNG
    media_image4.png
    204
    1205
    media_image4.png
    Greyscale


[00025]	It was also found by the present inventors that if the silver content is less than about 0.1 wt.%, the mechanical strength obtained may not meet desired properties. The silver content should however advantageously be maintained below 0.8 wt. % and preferably below 0.4 wt.%, such as for cost reasons.

[00047]	The static mechanical properties of the samples according to the invention are comparable to conventional damage tolerant 2XXX series alloy, lower than high strength alloys such as 7475 or 2098 (as tested in Sample A). The strength of the comparison alloy B was lower than that of the alloy according to the invention (C), which might be related to the absence of silver in the comparison alloy B. The inventors believe that the lower copper content and the lower zirconium content of the sample according to the invention explains the lower strength compared to 2098 alloy (sample A). Anisotropy was very low for sample C according to the invention, tensile yield strength in the 45° direction was slightly higher than the tensile yield strength in the LT direction, by comparison it was 15% lower in the 45° direction than in the LT direction for the reference sample A (AA2098). The fact the inventive alloy exhibited lower static mechanical properties compared to an alloy such as AA2098 is compensated for by its high fracture toughness properties.

(Provisional specification, at e.g. ¶¶ 00011, 22, 25, and 47, emphasis added.)
Additionally, in said provisional application, the filed claims require silver, in the amount of “0.1 to 0.8 wt.% Ag,” in all of the independent claims either directly (i.e. independent claims 1, 8, and 18) or by incorporation by reference (i.e. independent claims 6, 10-12, 16-17, 19-20, and 22-23).

    PNG
    media_image5.png
    198
    1132
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    401
    1119
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    397
    1105
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    142
    1120
    media_image8.png
    Greyscale

non-provisional application, the initially filed claims also require silver, in the amount of “0.1 to 0.8 wt.% Ag, in all of the independent claims (claims 1 and 11).

    PNG
    media_image9.png
    507
    1070
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    1071
    1123
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    70
    1095
    media_image11.png
    Greyscale

Similar to the provisional specification, the non-provisional specification requires the presence of silver. The following discussion was provided in the October 5, 2020 final Office action to the October 5, 2020 declaration.
As noted in the prior Office action, the disclosure of the instant invention requires the presence of silver. However, the claims as claimed do not. The limitation “up to about 0.4 wt.% of Ag” includes 0 wt% of silver.

The examiner respectfully reiterates from the October 18, 2019 and May 22, 2020 Office actions that regarding samples A-D provided in the instant specification, only sample C represents the instant invention. In contrast, sample A is a samples B and D are comparative examples, and are outside of the scope of the instant invention.

The inventive example is labeled C. Examples B and D do not include Ag are presented for comparison purposes. Sample D has a Cu content outside the invention as well. Example A is a reference AA2098 silver containing alloy and employs Zr as opposed to Mn for grain structure control and employs high Cu. The chemical compositions of the various alloys tested are provided in Table 2.
…
The static mechanical properties of the samples according to the invention are comparable to conventional damage tolerant 2XXX series alloy, lower than high strength alloys such as 7475 or 2098 (as tested in Sample A). The strength of the comparison alloy B was lower than that of the alloy according to the invention (C), which might be related to the absence of silver in the comparison alloy B. The inventors believe that the lower copper content and the lower zirconium content of the sample according to the invention explains the lower strength compared to 2098 alloy (sample A). Anisotropy was very low for sample C according to the invention as shown in FIG. 5, which shows the relative evolution of TYS when the orientation with respect to rolling direction varies. Thus, the difference between the tensile yield strength at 45° to the rolling direction and the tensile yield strength in the LT direction as defined by (TYS (TL)−TYS (45°))/TYS (TL) was −0.3% for sample C whereas it was 13.2% for the reference sample A (AA2098).

(Instant specification, at ¶¶ 0062 and 67 as published, emphasis added.)

Further, the examiner respectfully notes that silver is a required element for the instant invention, and the broad disclosure requires an amount of 0.1 wt.% or more. For example, the instant Summary of the Invention and the Detailed Description sections the instant invention rests on the composition being “an aluminum copper lithium magnesium silver alloy” (e.g. ¶0015, emphasis added). See excerpts below.

For these and other reasons, the present inventors arrived at the present invention directed to an aluminum copper lithium magnesium silver alloy, that is capable of exhibiting high strength without anisotropy, and high toughness. The present invention is also capable of specifically exhibiting high crack extension before unstable fracture of wide pre-cracked panels, as well as high corrosion resistance.

(Instant specification, at ¶0015 as published, emphasis added.)
silver-magnesium-manganese alloy according to one embodiment of the invention advantageously has the following composition:

    PNG
    media_image3.png
    285
    647
    media_image3.png
    Greyscale

(Instant specification, at ¶0031 as published, emphasis added, also noting the “Broad” interpretation requires silver in the amount of 0.1-0.8.)

It was also found by the present inventors that if the silver content is less than about 0.1 wt. %, the mechanical strength obtained may not meet desired properties. The silver content should however advantageously be maintained below 0.8 wt. % and preferably below 0.4 wt. %, to avoid an increase of density and for cost reasons.

(Instant specification, at ¶0036 as published, emphasis added.)

(October 5, 2020 final Office action, at §5, emphasis in the original.)

The broadened limitation at issue was subsequently filed on May 26, 2015—over one year after the initial filing by filing newly added claims 19-34 and cancelling all of the originally filed claims. The newly-added independent claims claim a silver concentration of “up to about 0.4 wt.% Ag” (emphasis added), which includes 0 wt% silver.

While the appellants allege that Comparative Example B is within the scope of the invention and provides support for the broader limitation, a reading of the specification in the entirety contradicts such allegation. Multiple disclosures within the initial disclosure indicate at least some silver is required. Further, the initial disclosure provides comparative examples include compositions with 0% silver.


    PNG
    media_image12.png
    400
    1022
    media_image12.png
    Greyscale

(Instant specification, at Table 1.)
Further, the specification teaches the alloy is an “aluminum copper lithium magnesium silver alloy, that is capable of exhibiting high strength without anisotropy, and high toughness” (emphasis added)
For these and other reasons, the present inventors arrived at the present invention directed to an aluminum copper lithium magnesium silver alloy, that is capable of exhibiting high strength without anisotropy, and high toughness. The present invention is also capable of specifically exhibiting high crack extension before unstable fracture of wide pre-cracked panels, as well as high corrosion resistance.

(Instant specification, at ¶0013, emphasis added.)

Furthermore, of the four samples (A, B, C, and D) provided in the initial disclosure, the only inventive example is example C. See e.g. infra. The instant specification expressly teaches Examples B and D do not include silver and are “presented for comparison purposes.” Further,  example A is a reference alloy, AA2098, which employs Zr as opposed to Mn for grain refinement, which is outside of the scope of the instant invention (which is “substantially 
[0062]	The inventive example is labeled C. Examples B and D do not include Ag are presented for comparison purposes. Sample D has a Cu content outside the invention as well. Example A is a reference AA2098 silver containing alloy and employs Zr as opposed to Mn for grain structure control and employs high Cu. The chemical compositions of the various alloys tested are provided in Table 2.
…
[0067]	The static mechanical properties of the samples according to the invention are comparable to conventional damage tolerant 2XXX series alloy, lower than high strength alloys such as 7475 or 2098 (as tested in Sample A). The strength of the comparison alloy B was lower than that of the alloy according to the invention (C), which might be related to the absence of silver in the comparison alloy B. The inventors believe that the lower copper content and the lower zirconium content of the sample according to the invention explains the lower strength compared to 2098 alloy (sample A). Anisotropy was very low for sample C according to the invention as shown in FIG. 5, which shows the relative evolution of TYS when the orientation with respect to rolling direction varies. Thus, the difference between the tensile yield strength at 45° to the rolling direction and the tensile yield strength in the LT direction as defined by (TYS (TL)−TYS (45°))/TYS (TL) was −0.3% for sample C whereas it was 13.2% for the reference sample A (AA2098).

(Instant specification, at ¶¶ 0062 and 67, as published, emphasis added.)

Finally, as disclosed in the instant specification, Example B is a “comparison alloy” and is provided “for comparison purposes.” For Example B, the taught amount of Si, Fe, Cu, Mn, Mg, Cr, Zn, Li, and Ti are within the claimed and taught amounts, so it necessarily follows that the Ag amount of 0 wt.% is outside of the invention, so silver must be required in some amount greater than 0 wt.%. The composition of Examples A-D are summarized in Table 2, reproduced below.

    PNG
    media_image13.png
    560
    1210
    media_image13.png
    Greyscale

(Instant specification, at Table 2, boxed amount is outside of the claimed range and circled amount is outside of the disclosed silver range of 0.1-0.8 wt.%, see e.g. supra.)

In the final analysis, the data associated with Comparative Example B is outside of the scope of the initial disclosure and teaches away from a finding of Unexpected Results.

Regarding the declarations, the examiner respectfully reiterates the instant invention and the art are similarly optimized for use in the aerospace industry, for the same type of components and for the same properties.
Further, the declaration uses data associated with a Comparative Example in an improper attempt to support a finding of Unexpected Results. Contrary to the allegations, the use of a comparative example teaches away from a finding of Unexpected Results.
The discussion for each of the declarations supra is incorporated by reference in the entirety.

Regarding claims 20-27 and 34-39, a proper prima facie case of obviousness was provided in the Office actions and insufficient evidence was provided to support a showing of Unexpected Results.

To summarize the appellants’ arguments, the appellants allege for the reasons provided in Section VI of the Appeal Brief that (1) the art does not teach the specifically claimed composition range, (2) the properties in the dependent claims are not inherent, and (3) the claimed alloy provides Unexpected Results.
In response, the examiner respectfully incorporates by reference the respective responses of the examiner’s answer, supra.
To summarize, the instant invention and the art are similarly optimized for use in the aerospace industry, for the same type of components and for the same properties.
The instant invention is for an aluminum alloy product optimized for use in the aerospace industry, including structural members such as members of the fuselage, bulkheads, circumferential frames, wing components (such as wing skin, stringers or stiffeners, ribs, spars), empennage (such as horizontal and vertical stabilizers), floor beams, seat tracks, and doors (instant specification, at ¶¶ 0003 and 30). The instant invention reduces the weight of the aluminium alloy by incorporating lithium (see e.g. instant specification, at ¶0005) and reduces the grain size—thereby improving strength and toughness—by incorporating a grain refiner (known grain refiners include zirconium and manganese, e.g. see instant specification, at ¶0008).
Similarly, the art is optimized for use in the aerospace, including structural members, such as fuselage, bulkhead, frames, wing skin and spars, frames, extruded structural members, and fuselage applications. The art reduces weight by incorporating lithium and reduces the grain size—thereby improving strength and toughness—by incorporating manganese to control grain structure (see detailed disclosure of the art supra).
properties of an alloy depend on both the alloy composition and the heat treatment process. Here, the art teaches the composition heat-treated with a substantially identical process, such that the claimed properties would be expected. See Tables provided in the e.g. October 5, 2020 final Office action, reproduced above.
As provided in the Office actions, a proper prima facie case of obviousness has been properly established—by establishing overlapping ranges of each element in the claimed alloy and properties, by establishing a motivation to optimize the amount of each element due to the industrial use, and by establishing a substantially identical composition made by a substantially identical process, so the claimed properties would be expected.
Furthermore, the data associated with Comparative Example B is outside of the scope of the initial disclosure and teaches away from a finding of Unexpected Results.
In conclusion, said claims should be found to be prima facie obvious in light of all of the evidence of record—including the provisional specification, non-provisional specification, prosecution history, and the declarations.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723                                                                                                                                                                                                        
Conferees:
/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723                                                                                                                                                                                                        
/WILLIAM KRYNSKI/
Supervisory Patent Examiner, TC 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.